                             APPENDIX:


                       NHTSA COMPLAINTS




                                                                 Page 1 of 75

Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 1 of 75 PageID #: 72
Table of Contents

I.       NISSAN PATHFINDER .................................................................................................. 3

II.      2014 NISSAN ROGUE .................................................................................................. 13

III.     2015 NISSAN ROGUE .................................................................................................. 36

IV.      2016 NISSAN ROGUE .................................................................................................. 55




The following NHTSA complaints are reproduced as they appear in NHTSA’s public complaint
database with no revision to substance or orthography, merely formatted for legible spacing.




                                                                                                                 Page 2 of 75

       Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 2 of 75 PageID #: 73
                         I. NISSAN PATHFINDER


September 18, 2015 NHTSA ID NUMBER: 10765148
Components: POWER TRAIN
NHTSA ID Number: 10765148
Incident Date September 1, 2015
Consumer Location SANTA FE, NM
Vehicle Identification Number 5N1AR2MN6FC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
AFTER PURCHASING THE VEHICLE FROM AUTOMATION NISSAN DALLAS THE
TRANSMISSION , CVT, FAILED AT 2300 MILES. THERE WAS NO HEAVY USE ON THE
TRANSMISSION. WE HAVE NOT EVEN TOWED WITH IT. THIS IS UNACCEPTABLE
AND THE DEALER REFUSES TO DO ANYTHING BEYOND FIX THIS LEMON.

PICKED UP VEHICLE, 9/17/15 AND ON THE MORNING OF 9/18/15 THE FUEL LIGHT
CAME ON. WE DID NOT FUEL THE VEHICLE OR OPEN THE FUEL CAP

9/18/15 THE CHECK ENGINE LIGHT CAME ON AGAIN AND THE VEHICLE IS BACK
AT THE DEALER.

November 11, 2015 NHTSA ID NUMBER: 10789823
Components: POWER TRAIN
NHTSA ID Number: 10789823
Incident Date September 10, 2015
Consumer Location ZEELAND, MI
Vehicle Identification Number 5N1AR2MM7FC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
CVT TRANSMISSION SHUDDERS AT LOW SPEED (20-40 MPH) WITH LIGHT
THROTTLE APPLICATION. THIS PROBLEM HAS BEEN EXPERIENCED SINCE WE
PURCHASED THE VEHICLE ON 9/10/2015

November 13, 2015 NHTSA ID NUMBER: 10790327
Components: POWER TRAIN, FUEL/PROPULSION SYSTEM
NHTSA ID Number: 10790327
Incident Date October 8, 2015
Consumer Location TONEY, AL
Vehicle Identification Number 5N1AR2MNXFC****
Summary of Complaint
                                                                   Page 3 of 75

  Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 3 of 75 PageID #: 74
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
VEHICLE WAS TAKEN INTO SHOP BECAUSE OF SHUDDER IN TRANSMISSION AND
HESITATION FROM STOP WHEN APPLYING ACCELERATOR. THE NISSAN DEALER
INSTALLED A NEW VALVE BODY IN THE TRANSMISSION WHICH SEEMED TO
STOP THE SHUDDER UNTIL TODAY WHEN IT HAS RETURNED. THE HESITATION
FROM STOP PROBLEM WAS NOT FIXED AND I RETURNED THE PATHFINDER A
SECOND TIME TO FIX THIS PROBLEM BUT SINCE IT DID NOT THROW A CODE AND
COULD NOT BE DUPLICATED IT WAS NOT FIXED. THE HESITATION PROBLEM IS
AN ITERMITTENT PROBLEM BUT WHEN IT HAPPENS THE VEHICLE DOES NOT
MOVE FORWARD WHEN THE GAS IS FIRST APPLIED FOR A SECOND OR TWO. I
HAVE ALMOST HAD TWO ACCIDENT BECAUSE OF THIS PROBLEM WHEN PULLING
INTO TRAFFIC AND THE CAR WILL NOT MOVE WHEN GAS APPLIED. THE
SHUDDER PROBLEM AS RETURNED AND CAN BE FELT AT AROUND 40MPH.

March 22, 2016 NHTSA ID NUMBER: 10850927
Components: UNKNOWN OR OTHER
NHTSA ID Number: 10850927
Incident Date March 18, 2016
Consumer Location ELK GROVE, CA
Vehicle Identification Number 5N1AR2MN4FC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
IT STARTED WITH THE DREADED HESITATING/JERKING THING I HAVE READ
ABOUT NISSAN CVT TRANNYS. THE DEALERSHIP STATED IT WAS A VALVE
INSIDE THE TRANSMISSION, AND NOT THE TRANNY ITSELF. HOW IS A VALVE
INSIDE THE TRANSMISSION NOT BE A PART OF THE TRANSMISSION?!?! THEY
NEEDED TO REPLACE IT AND IT WILL TAKE APPROXIMATELY 3 DAYS. THEY SAID
IF IT MIGHT OR MIGHT NOT SOLVE THE PROBLEM. IF AFTER REPAIR, IT
CONTINUES, THEY WILL HAVE TO REPLACE THE WHOLE TRANSMISSION.

I THOUGHT NISSAN ALREADY FIXED THIS CVT TRANSMISSION ISSUE?

May 16, 2016 NHTSA ID NUMBER: 10865044
Components: STRUCTURE, POWER TRAIN, SERVICE BRAKES
NHTSA ID Number: 10865044
Incident Date May 15, 2016
Consumer Location PACOIMA, CA
Vehicle Identification Number 5N1AR2MN7FC****
Summary of Complaint
CRASHNo

                                                                   Page 4 of 75

  Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 4 of 75 PageID #: 75
FIRENo
INJURIES0
DEATHS0
WHILE DRIVING OUR PATHFINDER IN STOP AND GO TRAFFIC, I'VE STARTED TO
NOTICE AND FEEL A JUDDERING & JERKING MOTION COMING FROM THE
TRANSMISSION/POWERTRAIN EVERY TIME I DEPRESS OR PRESS ON THE GAS
PEDAL AT BETWEEN SPEEDS OF 15 TO 40 MPH. I PLAN TO REPORT THIS TO
NISSAN ALONG WITH A COUPLE MORE ISSUES LIKE THE CRACKLING SOUND
COMING FROM THE FRONT SUSPENSION USUALLY AFTER REVERSING BACK OUT
OF A DRIVEWAY THEN MOVING FORWARD WHILE SLIGHTLY TURNING THE
WHEEL BACK TO A STRAIGHT POSITION. COULD BE A BEARING ISSUE, RACKING
PINION OR POSSIBLY THE BRAKE ISSUES THAT HAVE BEEN RECALLED. I WILL
ALSO REPORT THE CONSTANT ANNOUNCE OF A CRACKLING SOUND COMING
FROM THE WOOD PANELING AROUND STEREO AND AIR CONDITION CONTROLS.
LAST BUT NOT LEAST THE SCARY & VISIBLE SHAKING OF THE FRONT HOOD
WHILE DRIVING AT SPEEDS OF OVER 80MPH. THIS VIOLENTLY SHAKING FROM
THE HOOD WILL CERTAINLY LET YOU KNOW THAT IF YOU GO ANY FASTER
CHANCES ARE THE HOOD WILL FLY OFF OR CAUSE SERIOUS DAMAGE TO THE
VEHICLE OR POSSIBLY CAUSE AN ACCIDENT. THERE IS NO DOUBT IN MY MIND
THAT THIS IS ISSUE IS CLEARLY AN AERO DYNAMIC FLAW. HOW CAN THEY NOT
HAVE BEEN AWARE OF THIS POSSIBLE SERIOUS SAFETY ISSUE ?

December 22, 2016 NHTSA ID NUMBER: 10937092
Components: POWER TRAIN
NHTSA ID Number: 10937092
Incident Date December 20, 2016
Consumer Location WALKERSVILLE, MD
Vehicle Identification Number 5N1AR2MMXFC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
POSSIBLY RELATED TO THE PAST YEAR MODELS NISSAN CVT ISSUES.

2015 PATHFINDER WITH LESS THAN 10K MILES UNDER 2 YEARS OLD
TRANSMISSION FAILURE. MY WIFE WAS DRIVING ON THE HIGHWAY WITH MY 3
KIDS (4 YEAR, 2 YEAR, AND 1 MONTH OLD) WHEN THE VEHICLE STOP
ACCELERATING. SHE WAS LUCKY ENOUGH TO PULL OVER TO THE SHOULDER
SAFETY. WHEN SHE TRIED TO RESTART THE VEHICLE, THE VEHICLE WOULD NOT
MOVE WHEN IT WAS IN DRIVE MODE OR LOW GEAR. THE VEHICLE HOWEVER
DID MOVE IN REVERSE. MY WHOLE FAMILY WAS STUCK ON THE SIDE OF A FAST
MOVING HIGHWAY, WITHOUT ME, UNTIL I WAS ABLE TO LEAVE WORK, AN
HOUR AWAY, TO GET TO THEIR LOCATION AND SAFETY GET ALL THE KIDS AND
MY WIFE TO A SAFER LOCATION. TOWED THE VEHICLE TO THE DEALERSHIP
WHERE WE BOUGHT THE CAR AND THEY SAID THAT THEY HAVE TO REPLACE

                                                                   Page 5 of 75

  Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 5 of 75 PageID #: 76
THE TRANSMISSION. THE ISSUES MAY STEM FROM THE SAME ISSUE IN PREVIOUS
MODEL PATHFINDERS AND OTHER VEHICLE MODELS WITH NISSAN’S CVT IN
THEM.

LESS THAN 10K MILES ON A BRAND NEW VEHICLE. UNDER 2 YEARS IN AGE AND
THE TRANSMISSION FAILS. MAKES ME RETHINK IF I WANT TO KEEP THE
VEHICLE KNOWING MY FAMILY WILL MAINLY BE DRIVING IN IT WITHOUT ME
THERE. *TR

April 5, 2017 NHTSA ID NUMBER: 10970639
Components: POWER TRAIN
NHTSA ID Number: 10970639
Incident Date February 21, 2017
Consumer Location CORTLANDT MANOR, NY
Vehicle Identification Number 5N1AR2MM0FC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0

WARNING LIGHT APPEARED - DEALER INDICATED NEEDED NEW TRANSMISSION
UNDER WARRANTY HAS BEEN WITH DEALER FOR SEVEN WORKING DAYS AND
THEY ARE HAVING DIFFICULTY REPAIRING THE ISSUE DEALER INDICATED
OTHER PATHFINDERS HAVE SAME PROBLEM. LIGHT APPEARED WHEN I TURNED
ON VEHICLE –

February 8, 2018 NHTSA ID NUMBER: 11071844
Components: POWER TRAIN
NHTSA ID Number: 11071844
Incident Date February 2, 2018
Consumer Location BOSTIC, NC
Vehicle Identification Number 5N1AR2MN5FC****
Summary of Complaint
CRASHNo
FIRENo
INJURIES0
DEATHS0
2015 NISSAN PATHFINDER SOMETIMES WILL NOT GO WHEN THE GAS PEDAL IS
PRESSED FROM A STOPPED POSITION. 3 DIFFERENT TIMES THIS HAS HAPPENED
TO ME AND MY WIFE. THIS IS AN EXTREMELY DANGEROUS SITUATION. IT
HAPPENED THE LAST TIME AS WE WERE TRYING TO CROSS FOUR LANES OF
TRAFFIC AT AN INTERSECTION.AS THE LIGHT TURNED GREEN AND WE TRIED TO
GO IT ONLY IDLED ACROSS THE INTERSECTION




                                                                    Page 6 of 75

   Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 6 of 75 PageID #: 77
WE GOT IT TO THE DEALERSHIP ASAP IT'S BEEN THERE A WEEK SO FAR. VEHICLE
WAS MANUFACTURED IN AUG 2015. I PURCHASED IT USED BUT CERTIFIED!

PLEASE INVESTIGATE TO SEE IF THE PROBLEMS THEY HAD WITH THE 2013-2014
MODELS ARE CONTINUING. I HAVE HEARD IT MIGHT BE THE TRANSMISSION?

ALL MAINTENANCE HAS BEEN PERFORMED ACCORDING TO CARFAX,
INCLUDING AT 9,774 AN ENGINE POWER TRAIN COMPUTER MODULE
REPROGRAMMED.

CERTIFICATION WAS DONE BY NISSAN ON 8/21/2018 AND PURCHASED BY US.ON
9/2/2017.

ANY HELP TO KEEP ME AND MY WIFE SAFE WILL BE APPRECIATED.

June 10, 2018 NHTSA ID NUMBER: 11100733
Components: POWER TRAIN
NHTSA ID Number: 11100733
Incident Date June 2, 2018
Consumer Location CLERMONT, FL
Vehicle Identification Number 5N1AR2MN2EC****
Summary of Complaint
CRASH;No
FIRE:No
INJURIES:0
DEATHS:0
TRANSMISSION WHEN PRESSING ON THE GAS HAPPENS ANYTIME AT ANY SPEED,
THE WHOLE CAR SHAKES AND THE VEHICLE DOESN’T WANT TO SPEED UP. WAS
MERGING ONTO HIGHWAY AND PRESSED ON THE ACCELERATION JUST A LITTLE
BIT AND THE VEHICLE DID NOT WANT TO SPEED UP. ALL IT DID FOR A FEW
SECONDS WAS SHAKE AND SHIMMY THE VEHICLE. FELT LIKE THE
TRANSMISSION WAS HAVING ISSUES. THIS STARTED TO HAPPEN AT 30,000 MILES
WITH THE VEHICLE THAT WAS JUST BARELY 2 YEARS OLD.

BROUGHT TO DEALERSHIP AND WAS TOLD NOTHING IS WRONG WITH
TRANSMISSION BUT AN OUTDATED SOFTWARE FOR CVS TRASNMISSSION, THEY
UPDATED IT AND THE VEHICLE HAS WAY HIGHER RPMS WHEN YOU PRESS THE
GAS EVERY SO LITTLE AND THE TRANSMISSION STILL DOES THE SAME ISSU AS
BEFORE. NISSAN STILL STATES NOTHING IS WRONG. I BEG TO DIFFER WHEN I’M
GETTING ON THE INTERSTATE AND THE WHOLE VEHICLE SHAKES AND DOESN’T
WANT TO MOVE AND ALMOST CAUSED A CRASH BY BEING HIT WHEN VEHICLE
WON’T SPEED UP BUT WANTS TO SHAKE AND SHIMMY THE ENTIRE VEHICLE FOR
A FEW SECONDS THEN GO IS A SAFETY ISSUE!

June 29, 2018 NHTSA ID NUMBER: 11104768
Components: ENGINE

                                                                    Page 7 of 75

   Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 7 of 75 PageID #: 78
NHTSA ID Number: 11104768
Incident Date June 27, 2018
Consumer Location MARIETTA, GA
Vehicle Identification Number N/A
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
MY TRUCK IS CURRENTLY AT THE DEALERSHIP AND THEYRE CLAIMING THAT
THE TRANSMISSION NEEDS TO BE REPLACED. THIS IS A NEW TRUCK WITH 71000
MILES

January 17, 2019 NHTSA ID NUMBER: 11170502
Components: UNKNOWN OR OTHER
NHTSA ID Number: 11170502
Incident Date January 17, 2019
Consumer Location FLOWERY BRANCH, GA
Vehicle Identification Number 5N1AR2MN2FC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
I PURCHASED A USED 2015 PATHFINDER. IT'S BEEN IN THE SHOP 4 TIMES IN 7
MONTHS. TRANSMISSION ISSUE, JERKING THE CAR...IN MIDDLE OF
INTERSECTION..PART INSIDE THE TRANSMISSION. THE GEAR SHIFTER WENT OUT
& NOW THE FAN. OF COURSE I'VE HAD TO FIGHT WITH NISSAN AFFAIRS AND
THEY ARE ONLY WILLING TO PAY 60%! AFTER READING ALL THE COMPLAINTS
THERE SHOULD BE A RECALL!

March 7, 2019 NHTSA ID NUMBER: 11184763
Components: POWER TRAIN
NHTSA ID Number: 11184763
Incident Date February 15, 2019
Consumer Location BERLIN, MD
Vehicle Identification Number 5N1AR2MM0FC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
MY CVT TRANSMISSION IS SO LOUD THAT I WAS ALMOST T BONED BY A FIRE
TRUCK BECAUSE I COULD NOT HEAR THE SIRENS. PLEASE HELP!

June 27, 2019 NHTSA ID NUMBER: 11222931

                                                                    Page 8 of 75

   Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 8 of 75 PageID #: 79
Components: ENGINE, POWER TRAIN
NHTSA ID Number: 11222931
Incident Date June 25, 2019
Consumer Location SAN CLEMENTE, CA
Vehicle Identification Number 5N1AR2MN2FC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
PATHFINDER RECAL.

CAR "SHUTTERS" AND "STUTTERS" WHEN TRANSITIONING IN BETWEEN GEARS.
ADDITIONALLY, WHILE IN DRIVE, ENTERING A FREEWAY ON RAMP, MOVING AT
APPROXIMATELY 30 MPH, THE CAR WOULDN'T ACCELERATE, IT WAS AS IF IT
WAS IN NEUTRAL. THE CAR HAS 69,000 MILES ON IT, AND FOR THE PAST YEAR,
AT APPROXIMATELY 53,000 MILES, IT'S BEEN "STUTTERING AND SHUTTERING"
WHILE TRANSITIONING IN BETWEEN GEARS.

September 11, 2019 NHTSA ID NUMBER: 11254715
Components: POWER TRAIN
NHTSA ID Number: 11254715
Incident Date August 14, 2019
Consumer Location COLUMBUS, GA
Vehicle Identification Number 5N1AR2MN3FC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
WHEN ACCELERATING AND MAINTAINS NORMAL COMMUTER SPEEDS 34-70MPH
THE TRANSMISSION IS LOUD AND IN INSTANCES JERKS AS IF IT IS NOT
CATCHING THE NEXT GEAR. MY CAR IS 4YRS OLD WITH 77K MILES AND THERE
SHOULDN’T BE A NEED FOR A NEW TRANSMISSION, WHICH LOCAL NISSAN
DEALER SAYS I NEED. REVIEW HAVE SHOWN THIS IN THE PAST SO I WANT TO
MAKE AWARE THAT THE PROBLEM IS NOT FIXED.

September 13, 2019 NHTSA ID NUMBER: 11255416
Components: ENGINE, POWER TRAIN, VEHICLE SPEED CONTROL
NHTSA ID Number: 11255416
Incident Date May 8, 2019
Consumer Location STONE MOUNTAIN, GA
Vehicle Identification Number 5N1AR2MN0FC****
Summary of Complaint
CRASH:No
FIRE:No

                                                                    Page 9 of 75

   Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 9 of 75 PageID #: 80
INJURIES:0
DEATHS:0
I HAD MY TRANSMISSION FLUSHED AT APPROX. 52K MILES ON 2/23/2019. IN APRIL
2019, THE TRANSMISSION BEGIN HAVING ISSUES. RPMS WOULD RIDE HIGH;
HOWEVER, TRANSMISSION WOULD NOT UP-SHIFT. OCCURRED DESPITE
ACCELERATOR PRESSED TO THE FLOOR. WHEN RELEASING THE ACCELERATOR
AND PRESSING AGAIN, THE TRANSMISSION WOULD JERK AND BEGIN TO UP-
SHIFT. ISSUE IS INTERMITTENT. CAN OCCUR WHEN TAKING OFF AFTER STOPPING
AT AN INTERSECTION, AND SUDDENLY WHEN SMOOTHLY ACCELERATING UPON
ENTERING FREEWAYS. HAVING SAFETY CONCERNS, I TOOK THE VEHICLE TO
NISSAN AND EXPLAINED THE ISSUE AS NOTED ABOVE ON 5/8/2019. DESPITE
TELLING JOSH KERN THE ISSUE WAS THE TRANSMISSION, I LATER DISCOVERED
HE RECORDED THE ISSUE AS "... THE THROTTLE WASN'T RESPONSIVE." HE
CALLED SAYING THE CAR WAS DRIVEN 60 MILES AND THE ISSUE WAS
RESOLVED BY PERFORMING A "IDLE RELEARN" AND "SELF LEARN" SOFTWARE
UPDATE. BECAUSE OF THIS, THE VEHICLE NOW IDLED VERY HIGH. AFTER
DRIVING IT A FEW DAYS, THE ISSUE OCCURRED AGAIN. REVIEWING THE
SERVICE DOC, I REALIZED THE VEHICLE WAS ONLY DRIVEN 1 MILE AND NOT
THE 60 MILES. IT ALSO HAD NOTES FROM THE TECHNICIAN THAT "ISSUE COULD
NOT BE DUPLICATED." I RETURNED TO NISSAN TO SPEAK TO THE SERVICE
MANAGER, BUT HE WAS NOT AVAILABLE. WHILE THERE, I REQUESTED ALL
HARD-COPIES OF WORK PERFORMED. ON ONE PAGE WAS WRITTEN NOTES
ABOUT ERASING CODES, MENTION OF THE TRANS., ENGINE & IACV-AAC, ECM ON
FADED PRINT-OUT OF CODES. MADE OTHER ATTEMPTS TO CONTACT MANAGER
WITH NO SUCCESS. IN AUG.2019, THE DEALERSHIP GM PUT ME IN CONTACT W
STEVE ZANI (ASST. SERV. MGR.) HE WAS VERY HELPFUL, BUT WAS UNABLE TO
DUPLICATE ISSUE. HIGH IDLE FROM UPDATE SEEMS TO BE MASKING ISSUE
FREQUENCY. CALLED NISS CON AFFAIRS-CASE36982668. RENEE' WAS NO HELP.
REFUSED TO UPDATE CASE OR CALL DEALERSHIP. HAD MY NAME WRONG,
ELUSIVE AND SHORT ON PHONE. WORRIED ISSUE NOT GIVEN PROPER
CREDENCE; DESPITE DEFECT AND SAFETY CONCERNS.

September 24, 2019 NHTSA ID NUMBER: 11257633
Components: ENGINE, POWER TRAIN
NHTSA ID Number: 11257633
Incident Date November 5, 2018
Consumer Location HOULKA, MS
Vehicle Identification Number 5N1AR2MN5FC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
MY 2015 NISSAN PATHFINDER WAS PURCHASED IN NOV. 2018. IT'S BEEN IN THE
NISSAN SHOP NUMEROUS TIMES SINCE NOV. WE HAVE ISSUES WITH THE
TRANSMISSION STUDDERING/DELAYED ACCELERATION. IT CANT BE

                                                                  Page 10 of 75

  Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 10 of 75 PageID #: 81
REPRODUCED ON DEMAND SO IT'S HARD TO DIAGNOSE. YOU HAVE TO LET OFF
THE GAS BEFORE IT WILL GO PROPERLY. ALSO, THE COOLING FAN ASSEMBLY
HAS BEEN REPLACED TWICE WITHIN 1 MONTH WITH NEW PARTS . THIS 3RD TIME
ONE OF THE FANS WILL NOT CONTINUE TO BLOW.

I'VE READ ONLINE THAT THESE 2 ISSUES ARE VERY COMMON WITH THIS
VEHICLE. DISAPPOINTED DOESN'T EVEN DESCRIBE WHAT I FEEL ABOUT THIS
VEHICLE AND HAVING A DEALERSHIP LIKE GRAY DANIELS FORD IN MS TREAT
US THE WAY THEY HAVE DOES NOT HELP WITH THE ISSUES.

December 5, 2019 NHTSA ID NUMBER: 11287090
Components: POWER TRAIN
NHTSA ID Number: 11287090
Incident Date June 1, 2019
Consumer Location GODFREY, IL
Vehicle Identification Number 5N1AR2MN5FC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
TL* THE CONTACT OWNS A 2015 NISSAN PATHFINDER. WHILE DRIVING, THE
VEHICLE JERKED AND LOST POWER. BOMMARITO NISSAN HAZELWOOD (661
DUNN RD, HAZELWOOD, MO 63042, (314) 731-2228) DIAGNOSED THAT THE ENTIRE
TRANSMISSION NEEDED TO BE REPLACED, WHICH WOULD COST OVER $5,000.
THE MANUFACTURER WAS CONTACTED AND OFFERED A PARTIAL REPAIR TO
REPLACE THE VALVE BODY AND A PARTIAL REPLACEMENT OF THE
TRANSMISSION FOR ONLY $500. THE REPAIRS WERE COMPLETED IN JUNE OF
2019. THE FAILURES RECURRED. THE VEHICLE WAS TAKEN BACK TO THE SAME
DEALER, BUT THEY FOUND NO FAILURE. THE VEHICLE WAS NOT REPAIRED. THE
FAILURE MILEAGE WAS 101,000. *DT

January 15, 2020 NHTSA ID NUMBER: 11299545
Components: POWER TRAIN
NHTSA ID Number: 11299545
Incident Date January 13, 2020
Consumer Location VASHON, WA
Vehicle Identification Number 5N1AR2MM3FC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
THIS VEHICLE JERKS AND STUTTERS AT LOW SPEEDS, LIKE THE TRANSMISSION
DOESN'T KNOW WHAT TO DO AND ALSO DOESN'T ALWAYS SHIFT INTO THE
GEAR IT SHOULD BE IN. I CAN ALSO FEEL THAT THE CAR SEEMS FAINTLY

                                                                  Page 11 of 75

  Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 11 of 75 PageID #: 82
JITTERY AT HIGHWAY SPEEDS, EVEN ON NEW PAVEMENT. I HAVE RESEARCHED
THIS AND THE 2015 PATHFINDERS HAVE A CVT TRANSMISSION LIKE THE 2013-
2014 MODELS THAT WERE, APPARENTLY, RECALLED THERE ARE MANY
COMPLAINTS AND CONCERNS FOR THIS MODEL YEAR AS WELL, I WONDER WHY
NO ACTION HAS BEEN TAKEN TO RESOLVE THIS CONSISTENT DEFECT.

February 21, 2020 NHTSA ID NUMBER: 11310671
Components: POWER TRAIN, UNKNOWN OR OTHER
NHTSA ID Number: 11310671
Incident Date February 8, 2020
Consumer Location LAKELAND, FL
Vehicle Identification Number 5N1AR2MN3FC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
THE VEHICLE SHAKES, JERKS AND SHUDDERS DURING ACCELERATION AT LOW
SPEEDS I.E. 20-40 MPH. IT FEELS LIKE IT STALLS AND THEN GOES AGAIN. THIS
HAPPENED IN TRAFFIC ON THE FREEWAY AND ON THE FREEWAY ON RAMP, IN A
ROUNDABOUT AND JUST TURNING OR GOING THROUGH A LIGHT. AFTER SOME
RESEARCH IT APPEARS IT IS THE CVT TRANSMISSION. THE VEHICLE ALSO HAS A
VERY LOUD AC BLOWER INSIDE. IT SOUNDS LIKE A JET ENGINE WHEN THE FAN
IS TURNED HIGHER.

October 14, 2020 NHTSA ID NUMBER: 11364341
Components: ENGINE, POWER TRAIN
NHTSA ID Number: 11364341
Incident Date October 12, 2020
Consumer Location BRANDON, FL
Vehicle Identification Number 5N1AR2MN4FC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
MY CAR HAS LESS THAN 28000 MILES AND I HAD TO HAVE A NEW
TRANSMISSION.

October 28, 2020 NHTSA ID NUMBER: 11366849
Components: POWER TRAIN
NHTSA ID Number: 11366849
Incident Date October 27, 2020
Consumer Location FRESH MEADOWS, NY
Vehicle Identification Number 5N1AR2MM1FC****
Summary of Complaint

                                                                  Page 12 of 75

  Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 12 of 75 PageID #: 83
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
GOOD DAY. SINCE THE 1ST DAY OF PURCHASING THIS VEHICLE I WAS
EXPERIENCING ISSUES WITH TRANSMISSION LIKE HESITATION, JERKING /
SHUDDERING / SHAKING AND ABNORMAL WHINING NOISE WHILE DRIVING AT
LOW SPEEDS. I WAS NOT AWARE ABOUT NISSAN'S MAJOR CVT ISSUES UNTIL
RECENTLY. VEHICLE'S BRAKING IS AFFECTED BECAUSE OF THIS ABNORMAL
TRANSMISSION'S OPERATION AS THE VEHICLE DOES NOT IMMEDIATELY STOP AS
NEEDED OR REQUESTED INSTEAD OFTEN SLIPPING OCCURS WHEN
DOWNSHIFTING TO LOWER GEARS. NISSAN SERVICE CENTER WAS VISITED ONCE
ABOUT A YEAR AGO OR LESS. I WAS TOLD THAT THE SOFTWARE FOR
TRANSMISSION WAS SOMEHOW MISSING ON THE VEHICLE, WITHOUT
EXPLAINING HOW CAN A VEHICLE BE MANUFACTURED WITHOUT
TRANSMISSION SOFTWARE. AFTER INSTALLING THE SOFTWARE, THE
DEALERSHIP WAS UNABLE TO PIN POINT WHAT IS THE PROBLEM WITH MY
VEHICLE. I WAS CHARGED ABOUT $140 WITHOUT BEING PROVIDED A CLEAR
DIAGNOSE, BUT WAS TOLD THAT MOST LIKELY THE CAR NEEDS A NEW
TRANSMISSION. CONTROL VALVE BODY WAS REPLACED SINCE THEN, HOWEVER
VEHICLE DRIVES THE SAME EXACT WAY. PLEASE, ADVISE HOW CAN GET
ASSISTANCE FROM.

November 25, 2020 NHTSA ID NUMBER: 11376290
Components: ENGINE, POWER TRAIN
NHTSA ID Number: 11376290
Incident Date November 24, 2020
Consumer Location SPRINGFIELD, MO
Vehicle Identification Number 5N1AR2MM1FC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
I JUST PURCHASED THIS SUV USED WITH 84000 MILE WITHIN 24 HR THE CAR
STARTS TO DRIVE LIKE I AM RUNNING OVER SPEED BUMP LIKE IT’S NOT
PULLING OR SOMETHING KIND OF HARD TO EXPLAIN THE GAUGES BOUNCE
BACK AND FORTH WHEN IT HAPPENS IT’S TRYING TO PICK UP SPEED BUT
STALLING IT’S CLEARLY THE CVT ISSUE IT HAPPENED ON THE HIGHWAY AND
JUST RIDING THROUGH TOWN IT FELT LIKE IT WAS LOSING POWER NOT
WANTING TO THE SAME SPEED I WAS AT

                           II. 2014 NISSAN ROGUE


July 8, 2015 NHTSA ID NUMBER: 10608915
Components: POWER TRAIN
                                                                  Page 13 of 75

  Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 13 of 75 PageID #: 84
NHTSA ID Number: 10608915
Incident Date July 6, 2014
Consumer Location FAIRFAX, VA
Vehicle Identification Number 5N1AT2MV2EC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
WHILE SHIFTING FROM PARK TO DRIVE, THE TOP PART OF THE GEAR SHIFT AND
THE CHROME "STEM" LIFTED OFF. I PUSHED DOWN TO PUT IT BACK AND THE
BUTTON TO ENGAGE THE GEAR SHIFT AND MOVE TO DIFFERENT GEARS WAS
STUCK IN. THE GEAR SHIFT WOULD NOT MOVE FROM NEUTRAL OR DRIVE AND
WHEN I PARKED THE VEHICLE, I HAD TO PUT IT IN NEUTRAL AND APPLY THE
EMERGENCY BRAKE. *JS

November 4, 2014 NHTSA ID NUMBER: 10652345
Components: POWER TRAIN
NHTSA ID Number: 10652345
Incident Date October 31, 2014
Consumer Location KERNERSVILLE, NC
Vehicle Identification Number N/A
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
I PARKED MY WIFE'S NEW 2014 NISSAN ROGUE IN OUR GARAGE WHICH IS A FLAT
SURFACE. WE STARTED TO EXIT THE CAR TO REMOVE OUR BABY FROM THE
BACK SEAT. THE VEHICLE BEGAN ROLLING BACKWARDS AND WOULD HAVE
COMPLETELY ROLLED OUT OF THE GARAGE IF I DID NOT PRESS THE BRAKE. I
STARTED THE ENGINE AND PULLED IT BACK IN THE GARAGE, PUT THE VEHICLE
IN PARK, AND IT BEGAN ROLLING BACKWARDS AGAIN. LUCKILY, THE VEHICLE
DID NOT ROLL BACK IN OUR PREVIOUS PARKING SPOT OR IT WOULD HAVE
ENDED UP IN THE WOODS.

I CALLED THE DEALERSHIP THE NEXT DAY AND THEY WERE ABLE TO
REPLICATE THE ISSUE. THE SERVICE MANAGER CALLED ME YESTERDAY AND
STATED IT WAS THE TRANSMISSION AND IT WOULD NEED TO BE REPLACED. I
AM VERY CONCERNED ABOUT THE RELIABILITY, SAFETY, AND VALUE OF THIS
CAR. I WILL NOTE THE DEALERSHIP HAS BEEN VERY HELPFUL. *TR

May 25, 2016 NHTSA ID NUMBER: 10870850
Components: POWER TRAIN
NHTSA ID Number: 10870850
Incident Date May 17, 2016

                                                                  Page 14 of 75

  Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 14 of 75 PageID #: 85
Consumer Location MEDFIELD, MA
Vehicle Identification Number 5N1AT2MV7EC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
NISSAN IS COVERING-UP A VERY SERIOUS AND ON-GOING PROBLEM WITH ITS
CVT TRANSMISSION. I BOUGHT A 2014 NISSAN ROGUE NEW IN MAY 2014. THE
VEHICLE NOW HAS 70,700 MILES ON IT. AFTER ONLY 24 MONTHS, THE CVT
TRANSMISSION FAILED AND, ACCORDING TO THE LOCAL NISSAN DEALERSHIPS,
I NEED A NEW TRANSMISSION AT A COST OF $4,000. THE NISSAN DEALERSHIP
IMPLIED (BUT WOULD NOT STATE DIRECTLY) THAT THERE IS A PROBLEM WITH
NISSAN'S CVT TRANSMISSION WHICH HAS BEEN ON-GOING FOR 10+ YEARS.
HOWEVER, MY CAR IS OUT OF WARRANTY AND I MUST PAY FOR THE NEW
TRANSMISSION. THE TRANSMISSION SHOULD NOT FAIL AFTER 24 MONTHS.
NISSAN SHOULD ADDRESS THE SYSTEMIC PROBLEM WITH ITS CVT
TRANSMISSIONS AND EXTEND ITS WARRANTY FOR CVT TRANSMISSIONS AS IT
DID IN 2010 FOR NISSAN VEHICLES IN MODEL YEARS 2003 TO 2010.

June 2, 2016 NHTSA ID NUMBER: 10872189
Components: POWER TRAIN
NHTSA ID Number: 10872189
Incident Date May 28, 2016
Consumer Location EAST GREENBUSH, NY
Vehicle Identification Number JN8AS5MV7EW****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
FOR THE THIRD TIME MY NISSAN ROGUE 2014 FAILED TO ACCELERATE AS THE
CVT TRANSMISSION SLIPPED AND WOULD NOT RE ENGAGE. TO MAKE MATTERS
WORSE I WAS STUCK ON A MOUNTAIN ON A 95 DEGREE DAY WITH NO CELL
PHONE SERVICE. THE VEHICLE HAS 28,000 MILES CURRENTLY. THIS FIRST TIME IS
HAPPENED IT HAD 9,000 MILES. THERE IS A LAWSUIT FOR 2013-14 PATHFINDERS
BUT THE ROGUES SHOULD BE INCLUDED IN A RECALL FOR VEHICLES UNFIT FOR
OPERATION. IT IS A SAFETY HAZARD TO HAVE A VEHICLE TRAVELING AT 70MPH
LOSE ACCELERATION CAPABILITIES AND STOP MOVING FORWARD. I WAS
ALMOST REAR ENDED AND DROVE OFF OF THE ROAD. I'VE FILED A COMPLAINT
WITH THE BBB AS WELL AS THE CORPORATION AND REQUESTED TO BE ABLE TO
RETURN THE VEHICLE WITH NO FURTHER COSTS. THIS REQUEST WAS DENIED SO
I AM FORCED TO OWN A VEHICLE THAT IS UNSAFE AND THE COMPANY REFUSES
TO TAKE RESPONSIBILITY FOR. THERE WERE NO FATALITIES THIS TIME BUT I
CAN'T SAY THE SAME FOR MY NEXT DRIVE TO THE STORE. MANY PEOPLE HAVE



                                                                  Page 15 of 75

  Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 15 of 75 PageID #: 86
FILED COMPLAINTS ON THESE MODELS AND NOTHING IS BEING DONE TO
ENSURE SAFETY.

March 6, 2017 NHTSA ID NUMBER: 10958972
Components: AIR BAGS, POWER TRAIN, SEATS
NHTSA ID Number: 10958972
Incident Date March 5, 2017
Consumer Location GROVE CITY, OH
Vehicle Identification Number 5N1AT2ML2EC****
Summary of Complaint
CRASH:Yes
FIRE:No
INJURIES:0
DEATHS:0
PASSENGER AIR BAG IS NOT READING ADULTS. DEALERSHIP HAS FIXED ONCE,
WAS INVOLVED IN ACCIDENT, DID ENOUGH DAMAGE TO DAMAGE RADIATOR,
AND AIRBAGS DID NOT GO OFF. I HAD A 14 YEAR OLD IN THE FRONT SEAT. MY
PASSENGER AIR BAG IS ONCE AGAIN NOT READING. THIS WAS MY MOST RECENT
INCIDENT WITH MY VEHICLE.

I WAS MAKING A LEFT HAND TURN, WHEN ACCELERATING MY VEHICLE SEEMED
HESITANT AND MOMENTARILY STALLED WITHING MY TURN. THIS HAS
HAPPENED NUMEROUS TIMES, WHILE TRYING TO ACCELERATE. MY CAR HAD
BEEN WARM DURING EACH TIME.

MY TRANSMISSION HAS ALREADY STARTED SLIPPING, I WAS NOTIFIED THERE
WAS A RECALL ON MY VEHICLE FOR THE TRANSMISSION.

MY BACK SEATS SEEM TO VIBRATE. THEY VIBRATE SO MUCH, THEY MOVE SIDE
TO SIDE AT HIGH SPEEDS ON THE HIGHWAY. (70 MPH) THIS IS THE LEGAL SPEED
IN MY AREA.

I FEEL MY VEHICLE IS A LEMON WITH ALL THE RECALLS THAT HAVE BEEN
FIXED ION IT ALREADY AND IS NOT SAFE. MY TOTAL MILLAGE IS ABOUT 63000.

March 13, 2017 NHTSA ID NUMBER: 10965793
Components: POWER TRAIN
NHTSA ID Number: 10965793
Incident Date March 13, 2017
Consumer Location MANSFIELD, OH
Vehicle Identification Number JN8AS5MV0EW****
Summary of Complaint
CRASH:No

FIRE:No
INJURIES:0

                                                                  Page 16 of 75

  Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 16 of 75 PageID #: 87
DEATHS:0
CVT TRANSMISSION IS SLIPPING AND SHACKING VIOLENTLY AT LOW SPEEDS

April 7, 2017 NHTSA ID NUMBER: 10971058
Components: POWER TRAIN
NHTSA ID Number: 10971058
Incident Date March 31, 2017
Consumer Location SAN ANTONIO, TX
Vehicle Identification Number 5N1AT2MT8EC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
WIFE COMING HOME AFTER DROPPING DAUGHTER OFF FROM SCHOOL, CAR FELT
JERKY AND UNSTABLE, PULLED INTO THE DRIVEWAY AND ENGINE DIED. I THEN
STARTED VEHICLE, SHIFTED INTO REVERSE, VEHICLE DIED. TRIED AGAIN AND IT
STARTED, BUT HAD LOTS OF HESITATION, TOOK TO DEALERSHIP, THEY HAD IT
FOR 3 WORKING DAYS AND COULD NOT DUPLICATE THE ERROR AND NO ERROR
CODE, SO THEY SENT THE VEHICLE BACK TO US. NEXT DAY WIFE WENT TO PICK
UP DAUGHTER FROM SCHOOL AND WHILE PULLING OUT OF THE SCHOOL
PARKING LOT, CAR DIED AND THEY WERE ALMOST STRUCK BY ANOTHER
VEHICLE WHO WAS TRAVELING AT HIGHER SPEED. COULD START THE CAR, BUT
COULD NOT SHIFT INTO ANY GEAR WITHOUT CAR DYING. ONCE AGAIN, NO
TROUBLE/ERROR CODES WERE BEING FIRED OFF. TOOK CAR TO DEALERSHIP
WHERE AGAIN THEY TRIED FOR 2 DAYS TO GET THE CAR TO ACT UP, UNTIL
FINALLY IT ACTED UP ON THE FREEWAY WHERE IT ALMOST DIED THERE. THEY
DIAGNOSED THE ISSUE AS A FAULTY TORQUE CONVERTER, WHICH REQUIRES A
FULL TRANSMISSION REPLACEMENT. THE VEHICLE ONLY IS 3 YEARS OLD, WITH
ONLY 75,000 MILES ON IT. THIS IS A SAFETY ISSUE, THE CAR CUTS OUT WITH
LITTLE WARNING AT LOW SPEEDS, MEANING ESPECIALLY DANGEROUS WHEN
TRYING TO MAKE TURNS AND ACCELERATE INTO TRAFFIC. ADDITIONALLY, NO
ERROR CODES WERE THROWN AT ALL, AND TOOK 6 WORKING DAYS AT A
DEALERSHIP TO DETERMINE THE ISSUE. FURTHERMORE, IT IS SPORADIC AND
CANNOT BE DIAGNOSED EASILY OR QUICKLY, SUGGESTING THAT THERE IS A
HIGH POTENTIAL FOR THIS ISSUE TO OCCUR WITH OTHER VEHICLES AND THEY
WILL BE SENT BACK OUT ON THE ROAD WITHOUT HAVING THE ISSUE FIX,
PLACING PEOPLE IN SIGNIFICANT DANGER. THIS IS THE FIRST YEAR OF THE
REDESIGN OF THE ROGUE AND ONE OF THE FIRST SOLD IN TEXAS, BUT THIS IS
UNACCEPTABLE AND EXTREMELY DANGEROUS AS THERE IS NO WAY TO EASILY
DIAGNOSE THE ISSUE AND HOW THE FAILURE OCCURS. ALL RECOMMENDED
SERVICES WERE PERFORMED AT NISSAN DEALERSHIPS FOR THE TRANSMISSION
AS WELL AT 30K AND 60K.
April 7, 2017 NHTSA ID NUMBER: 10971112
Components: AIR BAGS, POWER TRAIN
NHTSA ID Number: 10971112

                                                                  Page 17 of 75

  Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 17 of 75 PageID #: 88
Incident Date April 3, 2017
Consumer Location EPHRAIM, UT
Vehicle Identification Number 5N1AT2MV2EC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
PASSENGER AIR BAG LIGHT STAYS ON EVEN IF A PERSON IS IN THE PASSENGER
SEAT. WAS TOLD THERE WAS NOT A RECALL ON THIS. TRANSMISSION WOULD
NOT SHIFT OUT OF FIRST GEAR, HAD TO PULL OVER, TURN IGNITION OFF WHAT
A FEW MIN. THEN TURN CAR BACK ON. TRANSMISSION SHIFTED AFTER THAT.
TOKE CAR IN FOR RECALL.

April 18, 2017 NHTSA ID NUMBER: 10979154
Components: POWER TRAIN
NHTSA ID Number: 10979154
Incident Date April 13, 2017
Consumer Location PINEY FLATS, TN
Vehicle Identification Number JN8AS5MV3EW****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
2014 ROGUE WHILE DRIVING ON THE FREEWAY WE LOST ALL POWER IN AN
INSTANT. THIS IS NOT SAFE WITHOUT WARNING.IT IS A KNOWN PROBLEM WITH
THE CVT TRANSMISSIONS,

THERE HAVE BEEN RECALLS BY NISSAN FOR THIS PROBLEM ON EARLIER
MODELS, BUT THIS SEEMS TO BE A PROBLEM

WITH THE 2014 MODELS AS WELL.AS OTHERS HAVE MENTIONED, THESE
TRANSMISSIONS ARE A KNOWN ISSUE IN NISSANS AND IN MOST CASES, YOU
WILL NOT HAVE AN ISSUE UNTIL YOU ARE OUT OF

YOUR WARRANTY. NISSAN HAS ISSUED AN EXTENDED WARRANTY (110,000
MILES) ON ALL MODELS THROUGH 2010, BUT NOTHING ON THE 2014 ROGUE. MY
CAR WAS AT 93,000 AND 2 YEARS OLD, SO NOW I AM STUCK FOR CLOSE TO $4500
TO GET IT REPAIRED.

May 16, 2017 NHTSA ID NUMBER: 10986041
Components: POWER TRAIN
NHTSA ID Number: 10986041
Incident Date May 16, 2017
Consumer Location FOUNTAIN, FL

                                                                  Page 18 of 75

  Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 18 of 75 PageID #: 89
Vehicle Identification Number JN8AS5MT0EW****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
WHILE UP AND DOWN HILLS, THERE IS A PROBLEM WITH ACCELERATION. MY
RPM'S WILL SHOOT UP VERY HIGH, BUT CAN NOT ACCELERATE. THIS HAS
HAPPENED TO ME 3 TIMES NOW, AND ONE TIME WAS VERY DANGEROUS. I WAS
COMING OFF THE INTERSTATE (DOWNHILL) AND WENT TO CROSS ONTO THE
HIGHWAY, I WAS THEN ALMOST HIT (WITH MY 2 YEAR OLD IN THE CAR)
BECAUSE MY CAR WOULD NOT ACCELERATE. I MADE IT ACROSS, TURNED MY
CAR OFF THEN ON AND IT SEEMED FINE AFTER THAT. IN A SITUATION WHERE
THERE WOULD HAVE BEEN PLENTY OF TIME TO CROSS, I WAS ALMOST HIT.
THAT WAS ABOUT 2 MONTHS AGO, BUT JUST THIS MORNING I WAS GOING UP A
VERY SMALL HILL (INTERSTATE RAMPS ARE STEEPER THAN THE ONE THIS
HAPPENED ON), MY SUV JUST WOULDN'T ACCELERATE. AGAIN, I HAD TO PULL
OVER AND TURN MY SUV OFF AND THEN BACK ON FOR IT TO WORK AGAIN.

August 4, 2017 NHTSA ID NUMBER: 11012879
Components: ELECTRONIC STABILITY CONTROL, ELECTRICAL SYSTEM, POWER
TRAIN
NHTSA ID Number: 11012879
Incident Date June 16, 2017
Consumer Location KNOXVILLE, TN
Vehicle Identification Number JN8AS5MT2EW****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
TRANSMISSION COOLER WAS REPLACED THE WEEK 6/05/2017 BY CARRIAGE
NISSAN OF GAINESVILLE, GA AND ON 6/16/2017 THE NISSAN ROGUE WAS LOSING
POWER ON THE DRIVE BACK FROM ATLANTA(APPROX.. 3 HOUR DRIVE). ROGUE
WAS TAKEN TO FENTON NISSAN IN KNOXVILLE, TN AND NISSAN AGREED TO
REPLACE THE TRANSMISSION BUT WOULD NOT PAY FOR THE TRANSMISSION
COOLER. ROGUE WAS PICKED UP FROM FENTON NISSAN ON 7/3/2017 AND ON
7/5/2017 THE ROGUE LOST POWER AND THE TRANSMISSION STOPPED WORKING
AND MY WIFE WAS STRANDED 40 MILES FROM HOME. ROGUE WAS TOWED TO
FENTON NISSAN AND UPON INVESTIGATION FOUND THAT AN UNAUTHORIZED
PART WAS USED IN THE TRANSMISSION COOLER BY CARRIAGE NISSAN AND ALL
THE TRANSMISSION FLUID HAD LEAKED OUT. A NEW TRANSMISSION COOLER
WAS INSTALLED FREE OF CHARGE.(WE PAID $680 FOR THE FIRST DEFECTIVE
COOLER) DURING THE TIME THAT THE ROGUE WAS AT FENTON NISSAN
COMPUTER DIAGNOSTICS TEST WAS PERFORMED PRIOR TO RELEASING THE
ROGUE TO US AND NO CODES SHOWED UP. LESS THAN A WEEK LATER THE

                                                                  Page 19 of 75

  Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 19 of 75 PageID #: 90
ROGUE STARTING ACTING UP AND ONCE AGAIN TOOK IT BACK TO FENTON
NISSAN AND WAS INFORMED IT WOULD COST $3000+ TO REPLACE THE
ELECTRICAL HARNESS, NISSAN HAS AGREED TO PAY 50% OF THE COST. I FEEL
THAT UNAUTHORIZED PART CAUSED UNDUE STRESS NOT ONLY ON THE
TRANSMISSION COOLER, TRANSMISSION, AND ENGINE BUT ALSO THE
ELECTRICAL HARNESS AS A RESULT OF ALL THE POWER SURGES. THERE HAVE
BEEN OVER 468,000 RECALLS FOR NISSAN FOR ELECTRICAL HARNESS FAILURE
FROM 2008-2013 AND ALSO SOME 2014 NISSAN ROGUES. MY ROGUE VIN NUMBER
DOESN’T SHOW UP ON THE RECALL LIST BUT IT SAFE TO ASSUME THAT SINCE
THIS HAS BEEN A PROBLEM FROM 2008-2013 AND SOME OF 2014 THEN WHY
COULDN’T EFFECT MY VEHICLE.

August 7, 2017 NHTSA ID NUMBER: 11013326
Components: POWER TRAIN
NHTSA ID Number: 11013326
Incident Date August 2, 2017
Consumer Location MARANA, AZ
Vehicle Identification Number 5N1AT2MT8EC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
TRANSMISSION BEGAN JOLTING AND SHUTTERING THIS PAST WEEK AT ALL
SPEEDS. WHEN ACCELERATING IT'S NOT AN ISSUE, HOWEVER , WHEN
MAINTAINING SPEED THE RPMS INCREASES AND DECREASES AS THE
TRANSMISSION SHIFTS UP AND DOWN. THIS CAUSES THE CAR TO SLOW ON THE
FREEWAY AND ROADWAYS. IT FEEL VERY DANGEROUS.

May 14, 2018 NHTSA ID NUMBER: 11093652
Components: POWER TRAIN
NHTSA ID Number: 11093652
Incident Date May 13, 2018
Consumer Location INDIANAPOLIS, IN
Vehicle Identification Number 5N1AT2MV8EC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
THE CAR SHUDDERS AND JERKS WHILE ACCELERATING, CAUSING THE ENGINE
TO STALL. IT STALLED ON THE INTERSTATE AND IN THE CITY. BOTH THEMES
THE ENGINE STALLED, IT WAS ACCELERATING FROM A STOP.
May 14, 2018 NHTSA ID NUMBER: 11093755
Components: POWER TRAIN
NHTSA ID Number: 11093755

                                                                  Page 20 of 75

  Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 20 of 75 PageID #: 91
Incident Date May 12, 2018
Consumer Location SCOTTSBORO, AL
Vehicle Identification Number JN8AS5MT2EW****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
WE WERE TRAVELING ON INTERSTATE I-20 IN GEORGIA AT APPROX 75MPH
WHEN SUDDENLY THE CAR JUST LOST ALL FORWARD MOMENTUM. MY
HUSBAND ATTEMPTED TO GIVE THE CAR MORE GAS, BUT WITH THE PEDAL ALL
THE WAY TO THE FLOOR, HE NARROWLY MANGED TO GET US ACROSS THE
LANES OF TRAFFIC TO THE SHOULDER OF THE ROAD WITHOUT BEING HIT. WE
WERE ALMOST REAR ENDED SEVERAL TIMES, AND ATTEMPTING TO CROSS THE
LANES OF THE HIGHWAY WAS EXTREMELY DANGEROUS. ONCE ON THE SIDE OF
THE ROAD, HE CHECKED TO SEE IF THERE WAS A VISIBLE OR NOTICEABLE
REASON THE CAR ACTED THIS WAY AND CHECKED ALL FLUIDS- INCLUDING THE
TRANSMISSION FLUID. AFTER CHECKING EVERYTHING HE COULD, WE RESUMED
TRAVEL, WITH THE CAR BEING A BIT SLUGGISH THEN RESUMING TRAVEL AS
NORMAL. WE LOOKED ONLINE TO SEE IF OTHERS HAD THIS PROBLEM, AND
READ THAT OLDER NISSANS HAD A REPLACEMENT RECALL ON THE
TRANSMISSIONS- BUT NOT THE NEWER ONE. THIS EVEN HAS TERRIFIED ME, OUR
DAUGHTER AND MY HUSBAND WITH HOW DANGEROUS A SITUATION WE WERE
PUT IN DUE TO THE DEFECT OF THE TRANSMISSION.

May 19, 2018 NHTSA ID NUMBER: 11096877
Components: POWER TRAIN
NHTSA ID Number: 11096877
Incident Date May 7, 2018
Consumer Location BLANDING, UT
Vehicle Identification Number JN8ASMTOEW6****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
CVT TRANSMISSION DEFECT. JERKING,SHUDDER, RPM VARY UP TO 3500 RPM
WHEN IT SHOULD BE AR 2,000 RPM. SOMETIME IT QUITS IN TRAFFIC. DOES THE
SAME IN CITY,ON HIGHWAY,TRAFFIC HAZARD TO ME AND OTHER MOTORIST.

May 28, 2018 NHTSA ID NUMBER: 11098274
Components: POWER TRAIN
NHTSA ID Number: 11098274

Incident Date May 23, 2018
Consumer Location SHREVEPORT, LA

                                                                  Page 21 of 75

  Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 21 of 75 PageID #: 92
Vehicle Identification Number 5N1AT2ML6EC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
TRANSMISSION WENT OUT WHILE TRAVELING ON INTERSTATE. 90,000 MILES ON
CAR.

July 6, 2018 NHTSA ID NUMBER: 11109879
Components: POWER TRAIN, VEHICLE SPEED CONTROL
NHTSA ID Number: 11109879
Incident Date July 6, 2018
Consumer Location CANTON, OH
Vehicle Identification Number JN8AS5MV8EW****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
AT AROUND 60,000 MILES MY TRANSMISSION STARTED ACTING UP. I WAS
DRIVING ON A HILLY HIGHWAY AND MY CAR LOST SPEED AND WAS HAVING
TROUBLE ACCELERATING BACK UP TO THE SPEED LIMIT. WHILE PUSHING THE
GAS PEDAL THE RPM WOULD INCREASE AND THE CAR WOULD MAKE A LOUD
NOISE AS IF IT WAS TRYING TO ACCELERATE BUT IT WOULD NOT PICK UP SPEED.
WHEN I GOT OFF AT THE NEXT EXIT THE CAR WOULD BARELY MOVE AFTER
STOPPING AT THE STOP. THIS HAS HAPPENED TO ME MULTIPLE TIMES SINCE
THEN. IT NOW HAPPENS IF I DRIVE THE CAR FOR LONGER THAN 25 MINUTES,
LESS TIME IF I'M USING THE AC OR HEAT. AFTER THE CAR HAS BEEN TURNED
OFF FOR A FEW HOURS IT WORKS NORMALLY AGAIN AS LONG AS I'M ONLY
GOING SHORT DISTANCES. DURING THE ACCELERATION ISSUES YOU CAN SMELL
TRANSMISSION FLUID. IT JUST HAPPENED AGAIN AND I HAD ONLY GONE 20
MILES ON THE HIGHWAY.

August 13, 2018 NHTSA ID NUMBER: 11119782
Components: POWER TRAIN
NHTSA ID Number: 11119782
Incident Date February 10, 2017
Consumer Location TEMPE, AZ
Vehicle Identification Number JN8AS5MT3EW****
Summary of Complaint
CRASH:No
FIRE:No

INJURIES:0
DEATHS:0

                                                                  Page 22 of 75

  Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 22 of 75 PageID #: 93
I BOUGHT A 2014 ROGUE SELECT 33,000 MILES FROM LARRY H. MILLER NISSAN IN
DEC 2015. SHORTLY AFTER MY PURCHASE IN JAN - I FREQUENTLY EXPERIENCED
MY CAR ENGINE GOING INTO SAFETY MODE WHEN ON THE FREEWAY. HAVING
NO POWER. I TOOK TO LHM SERVICE DEPT A TOTAL OF 7 TIMES. SORRY WE ARE
NOT ABLE TO DUPLICATE THE PROBLEM. LAST TIME I TOOK THEY HAD AN
UPGRADE AND SAID OH IT IS YOUR CVT TRANSMISSION IT'S FRIED. AT THIS
POINT MY SUV WAS AT 114000 MILES. I WAS TOLD BY THE SERVICE DEPT I HAD A
100000 MILE WARRANTY,THEY CALLED BACK AND SAID IT WAS 60,000.
CORPORATE GAVE ME THE RUN AROUND. FINALLY AGREED TO PAY 70% I HAD
TO PAY 30%. IT WAS UNFAIR I HAD BROUGHT THIS TO THEM A MONTH AFTER
PURCHASE AND 7MORE TIMES. CVT TRANSMISSION REPLACED I PAID 30%
ABOUT $1000. I PICKED UP MY CAR THEY SAID THE BATTERY HAD DIED BUT
THEY CHARGED IT. I GOT TO WORK TURNED OFF WENT TO LEAVE 20 MIN LATER
DEAD. CALLED LHM SERVICE SEVERAL TIMES NO ANSWER, EMAILED NO
RESPONSE.I BOUGHT A NEW BATTERY. CALLED CORP THEY REGUJ FED ME AS IT
WAS UJNDER WARRANTY. LHM NEVER CONTACTED ME BACK. 3 MONTHS LATER
MY ALTERNATOR WENT OUT. MY MECHANIC REPLACED IT $300. 2 MONTHS AGO
MY A.C. COMPRESSOR WENT OUT. MY MECHANIC REPLACED IT $350. SO TODAY
MY SUV STARTED DOING THE WHINING NOISE AND ENGINE GOING INTO SAFE
MODE. I'M NOW AT 144000 MILES AND THE CVT TRANSMISSION HAD 12,000 MILE
WARRANTY! I DRIVE A LOT.I ALSO TAKE GREAT CARE OF MY CAR AND DO NOT
DRIVE FAST, I PUT MOST OF MY MILES ON THE FREEWAY. DRIVING AT 70MPH
AND THEN CAR ENGINE GOING INTO SAFE MODE WITH NO POWER ON THE
FREEWAY IS DANGEROUS. I ASKED THEM TO GOOGLE IT OTHERS HAD THE SAME
EXPERIENCE I WAS TOLD THEY DON'T GOOGLE IF IT ISN'T SHOWING ERROR
CODES THEY WOULDN'T KNOW WHAT TO FIX.I STILL OWE ABOUT $14000 NOW
NEED A 2ND GET TRANSMISSION REPLACED WITH NO WARRANTY?? NO HELP
FROM NISSAN? TOYOTA WOULD NEVER DO BUSINESS THIS WAY.

September 10, 2018 NHTSA ID NUMBER: 11128458
Components: POWER TRAIN
NHTSA ID Number: 11128458
Incident Date September 9, 2018
Consumer Location SELMER, TN
Vehicle Identification Number 5N1AT2MT6EC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
MY 2014 NISSAN ROGUE HAS 118,000 MILES AND QUIT ON THE US GOING DOWN
THE ROAD. CAR WAS WHINING AND HAD NO POWER. LOOKS LIKE WE ARE GOING
TO NEED A TRANSMISSION.

I HAVE RESEARCHED AND NOW DISCOVER THAT IS A COMMON PROBLEM
AMONG NISSAN'S WITH A CTV TRANSMISSION. SHAME ON NISSAN FOR NOT

                                                                  Page 23 of 75

  Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 23 of 75 PageID #: 94
FIXING THIS AFTER YEARS OF ISSUES!! THERE SHOULD BE AN EXTENDED
WARRANTY ON ALL NISSAN'S WITH THIS TRANSMISSION!

October 1, 2018 NHTSA ID NUMBER: 11132441
Components: POWER TRAIN
NHTSA ID Number: 11132441
Incident Date October 1, 2016
Consumer Location BALTIMORE, MD
Vehicle Identification Number JN8AS5MTXEW****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
TL* THE CONTACT OWNS A 2014 NISSAN ROGUE. WHILE ACCELERATING FROM A
STOP, THE VEHICLE JUMPED AND THE TRANSMISSION LAGGED. THE DEALER
WAS NOT CONTACTED. THE MANUFACTURER STATED THAT THERE WERE NO
RECALLS ON THE VEHICLE REGARDING THE TRANSMISSION. THE CONTACT
ALSO STATED THAT THE VEHICLE STRAINED WHEN DRIVING ABOVE 70 MPH ON
THE HIGHWAY. THE VEHICLE WAS NOT DIAGNOSED OR REPAIRED. THE FAILURE
MILEAGE WAS 24,000. *TT*JB

January 10, 2019 NHTSA ID NUMBER: 11166254
Components: POWER TRAIN
NHTSA ID Number: 11166254
Incident Date December 29, 2018
Consumer Location BUSH, LA
Vehicle Identification Number N/A
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
TL* THE CONTACT OWNS A 2014 NISSAN ROGUE. WHILE DRIVING
APPROXIMATELY 45 MPH, THE VEHICLE JERKED AND SHUT OFF WITHOUT
WARNING. THE VEHICLE WAS TOWED TO AN INDEPENDENT MECHANIC WHO
DIAGNOSED THAT THE TRANSMISSION NEEDED TO BE REPLACED. THE CONTACT
CALLED EDDIE TOURELLE'S NORTHPARK NISSAN (985-893-0079, LOCATED AT 955
N HWY 190, COVINGTON, LA 70433) AND WAS INFORMED THAT THEY WERE
AWARE OF THE FAILURE AND IT WAS DUE TO THE TRANSMISSION. THE
MANUFACTURER WAS NOT MADE AWARE OF THE FAILURE. THE VEHICLE WAS
NOT REPAIRED. THE FAILURE MILEAGE WAS APPROXIMATELY 124,000. THE VIN
WAS NOT PROVIDED.
January 29, 2019 NHTSA ID NUMBER: 11172967
Components: POWER TRAIN
NHTSA ID Number: 11172967

                                                                  Page 24 of 75

  Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 24 of 75 PageID #: 95
Incident Date January 29, 2019
Consumer Location BAYONNE, NJ
Vehicle Identification Number N/A
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
ENGINE HESITATION AND TRANSMISSION DOES NOT AUTOMATICALLY SHIFT TO
LOWER GEAR

April 18, 2019 NHTSA ID NUMBER: 11197215
Components: ENGINE, POWER TRAIN
NHTSA ID Number: 11197215
Incident Date April 16, 2019
Consumer Location BLOOMINGTON, IL
Vehicle Identification Number 5N1AT2MV2EC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
TOOK MY 2014 NISSAN ROGUE TO NISSAN DEALER, BECAUSE THE CAR WAS
SLIPPING AND LOSING RPMS. DEALER TOLD ME THAT THE RADIATOR HAD
FAILED INTERNALLY CAUSING TRANSMISSION ISSUE. THEY ARE SAYING THAT I
NEED TO REPLACE THE RADIATOR, HOSES SOME OTHER STUFF AND THE
TRANSMISSION. THEY ESTIMATED IT AT THIS TIME AT $6000. I WAS ON MY WAY
TO WORK 40 MINUTES FROM MY HOUSE AND HAD TO HAVE THE CAR TOWED
BACK TO THE DEALERSHIP. THE CAR ONLY HAS 75,000 MILES ON IT.

May 1, 2019 NHTSA ID NUMBER: 11205014
Components: POWER TRAIN
NHTSA ID Number: 11205014
Incident Date April 29, 2019
Consumer Location BLUE POINT, NY
Vehicle Identification Number JN8AS5MV4EW****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
WHILE DRIVING MY CAR TO WORK, THE TRANSMISSION HAS BEEN SLIPPING OUT
OF HEAR. THE SPEED WILL DECREASE AS I CAN'T ACCELERATE. THE RPM'S
SHOOT UP BUT THE CAR WILL GO NOWHERE. IT HAS HAPPENED AND BOTH HIGH
AND LOW SPEEDS BUT NORMALLY AFTER THE CAR ENGINE IS WARM.
SOMETIMES WHEN IT HAPPENS, AFTER 10-15 SECONDS, THE GEAR WILL GO BACK

                                                                  Page 25 of 75

  Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 25 of 75 PageID #: 96
TO DRIVE ON IT'S OWN AND I CAN CONTINUE ON MY WAY. LATELY, AS IT'S
GOTTEN WORSE, THE CAR WILL COME TO A DEAD STOP (AS I CAN'T
ACCELERATE) AND THERE IS NOTHING THAT I CAN DO TO GET IT BACK INTO
GEAR. I HAVE TRIED TURNING THE CAR ON AND OFF, PUTTING IT IN NEUTRAL
OR LOW AND IT CAN TAKE UP TO 20 MINUTES BEFORE I CAN GET THE VEHICLE
DRIVING PROPERTY. AFTER RESEARCH, IT IS A COMMON ISSUE WITH THE
VEHICLE HOWEVER AFTER TAKING THE CAR TO THE DEALERSHIP I PURCHASED
IT FROM TWICE, THEY WILL NOT FIX IT. THEY STATE IT HASN'T HAPPENED
DURING THEIR TEST DRIVE AND THERE IS NOTHING THEY CAN DO AND THEY
ARE RELEASING THE CAR TO ME. EVEN AFTER MULTIPLE PHONE CALLS AND
ASKING THEM TO PERFORM OTHER TESTS- THEY WON'T. THEY HAVE ONLY RUN
DIAGNOSTIC MACHINE TESTS AND DID A SHORT TEST DRIVE (EVEN THOUGH
THEY LIED AND TOLD ME IT WAS LONGER). AFTER TAKING THE VEHICLE HOME
YESTERDAY- IT HAPPENED TO ME TWICE TODAY. THIS IS UNSAFE TO DRIVE.

May 23, 2019 NHTSA ID NUMBER: 11209416
Components: POWER TRAIN
NHTSA ID Number: 11209416
Incident Date May 22, 2019
Consumer Location NASHVILLE, TN
Vehicle Identification Number JN8AS5MT8EW****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
CARS LOSES POWER WHEN DRIVING, SHAKES, REVS HIGH HAS A HARD TIME
ACCELERATING UP HILLS TOO

May 28, 2019 NHTSA ID NUMBER: 11210278
Components: POWER TRAIN
NHTSA ID Number: 11210278
Incident Date May 22, 2019
Consumer Location WEST TOWNSEND, MA
Vehicle Identification Number 5N1AT2MVXEC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
"CVT FAILURE" BETWEEN MARCH 2019 AND MAY 2019 RANDOMLY STALLING
WHILE TRAVELING AND WHEN COMPLETE STOP, THIS WENT ON FOR ABOUT 1
MONTH. MOST NOTICEABLE OCCURRENCES WERE WHEN THE TEMPERATURE
WARM AND/OR DRIVING FOR AN EXTENDED PERIOD OF TIME. VEHICLE THEN
SHUDDERED/SHAKE WHEN ACCELERATING. RPM LEVEL WOULD FLUCTUATE
BETWEEN 4K-5K RMPS WHEN ATTEMPTING TO ACCELERATE.WOULD NOT SHIFT

                                                                  Page 26 of 75

  Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 26 of 75 PageID #: 97
UP OR DOWNWARD AS DESIGNED.WOULD RANDOMLY DOWNSHIFT CAUSING A
FORWARD JERKING.MOST NOTICEABLE JERK/SHUDDERING WAS BETWEEN 40-
40MPH.LOSS OF OR LIMITED POWER WHEN TRAVELING UP HILL.SPEED WOULD
BE LIMITED TO 60 MPH. ON MAY 19, 2019 REVERSE WOULD NOT ENGAGE UNLESS
THE VEHICLE HAD NOT BEEN DRIVEN FOR SOME TIME, ENOUGH TO COOL
DOWN.NEUTRAL WOULD NOT BE PRESENT EITHER.THERE WAS NO
DIFFERENTIATION BETWEEN DRIVE/LOW/NEUTRAL. MAY 20 BROUGHT TO
NISSAN DEALER THEY ADVISED CVT REPLACEMENT NEEDED. MAY 21 AND MAY
22 CVT DID NOT ENGAGE, VEHICLE STOPPED PROCEEDING WHILE ON HIGHWAY.
TURNED VEHICLE OFF FOR 15 MINUTES. TURNED ON AND WAS ABLE TO
PROCEED. STILL SHUDDERED AND JERKED WHEN SHIFTING.

STARTED VEHICLE AFTER PARKING PLACED IN DRIVE WITH NO MOVEMENT.
TURNED OFF THEN ON PLACED IN DRIVE WAS ABLE TO PROCEED.

VEHICLE LIMITED TO 40 MPH, LOST POWER TO CVT UNABLE TO MOVE. STOPPED
FOR 45 MINUTES AND WAS ABLE TO PLACE INTO DRIVE. DROVE FOR
APPROXIMATELY ½ HALF MILE, LOST POWER WHILE TRAVELING UP HILL AND
ROLLED BACKWARDS LUCKILY INTO A DRIVEWAY WITHOUT BEING STRUCK BY
OTHER VEHICLES. NEUTRAL DID NOT EXIST. VEHICLE TOWED 5/22/19.
COMPLAINTS MADE TO NISSAN 5/23/19. WAS ADVISED 5/24 THEY WOULD ONLY
COVER 70% ALTHOUGH THERE IS A SIGNIFICANT PROBLEM WITH THEIR CVTS.

June 10, 2019 NHTSA ID NUMBER: 11218899
Components: POWER TRAIN
NHTSA ID Number: 11218899
Incident Date May 24, 2019
Consumer Location MORTON, IL
Vehicle Identification Number JN8AS5MV2EW****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
THE CVT TRANSMISSION TORQUE CONVERTER CLUTCH EXPERIENCES
INTERMITTENT FAILURES WHEN TRAVELING AT HIGHWAY SPEEDS. THE
VEHICLE CANNOT MAINTAIN NORMAL HIGHWAY SPEEDS AND SLOWS TO
DANGEROUSLY SLOW SPEEDS FOR HIGHWAY DRIVING, FORCING THE VEHICLE
TO PULL OFF. ONCE STOPPED, THE VEHICLE SOMETIMES CANNOT ACCELERATE
TO EVEN 20 MPH. THIS CREATES A VERY DANGEROUS HIGHWAY SITUATION. I
BELIEVE THERE ARE NUMEROUS NISSAN MODELS WITH THIS EXACT SAME
PROBLEM.

June 20, 2019 NHTSA ID NUMBER: 11221437
Components: POWER TRAIN
NHTSA ID Number: 11221437

                                                                  Page 27 of 75

  Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 27 of 75 PageID #: 98
Incident Date June 4, 2019
Consumer Location PLYMOUTH, MA
Vehicle Identification Number JN8AS5MV4EW****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
TL* THE CONTACT OWNS A 2014 NISSAN ROGUE. WHILE DRIVING 70 MPH, THE
CONTACT APPLIED THE ACCELERATOR PEDAL, BUT THE VEHICLE FAILED TO
RESPOND. THERE WERE NO WARNING INDICATORS ILLUMINATED. THE CONTACT
ATTEMPTED TO APPLY THE ACCELERATOR PEDAL AGAIN AND THE VEHICLE
TOOK 34 SECONDS TO RESPOND. THE VEHICLE WAS TAKEN TO BATTLES NISSAN
(60 MACARTHUR BLVD, BOURNE, MA 02532, (774) 302-0313) WHERE IT WAS
DIAGNOSED THAT A CVT FUEL COOLER HAD TO BE INSTALLED IN ORDER FOR
THE POWER TRAIN TO RETURN TO NORMAL THE VEHICLE WAS NOT REPAIRED.
THE MANUFACTURER WAS MADE AWARE OF THE FAILURE AND PROVIDED CASE
NUMBER: 36126158. THE CONTACT WAS INFORMED TO CALL NHTSA. THE
FAILURE MILEAGE WAS APPROXIMATELY 154,000.

June 25, 2019 NHTSA ID NUMBER: 11222476
Components: POWER TRAIN
NHTSA ID Number: 11222476
Incident Date June 21, 2019
Consumer Location LAREDO, TX
Vehicle Identification Number 5N1AT2MT4EC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
TL* THE CONTACT OWNS A 2014 NISSAN ROGUE.
THE VEHICLE STALLED WHILE DRIVING

THE DRIVER WAS STRANDED ON THE SIDE OF THE ROADWAY

CVT TRANSMISSION NEED TO BE REPLACED

WHILE DRIVING AT 45 MPH WITHOUT WARNING, THE VEHICLE STALLED. THE
CONTACT WAS ABLE TO RESTART THE VEHICLE AND MOVED OFF OF THE
ROADWAY. THE VEHICLE WAS TOWED TO GUNN NISSAN LOCATED AT 750 NE
INTERSTATE 410 LOOP, SAN ANTONIO, TX 78209, (210)598-6935, TO BE DIAGNOSED.
THE CONTACT WAS INFORMED THAT THE CVT TRANSMISSION NEEDED TO BE
REPLACED OR REBUILT AT A COST OF $4100. THE VEHICLE WAS NOT REPAIRED.
THE MANUFACTURER WAS CONTACTED, CASE NUMBER: 36179567. THE
APPROXIMATE FAILURE MILEAGE WAS 82,903. PIIR = Y. AH

                                                                  Page 28 of 75

  Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 28 of 75 PageID #: 99
June 26, 2019 NHTSA ID NUMBER: 11222760
Components: POWER TRAIN
NHTSA ID Number: 11222760
Incident Date June 3, 2019
Consumer Location ALBUQUERQUE, NM
Vehicle Identification Number JN8AS5MT8EW****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
CRUISING AT HIGHWAY SPEED(75MPH), CRUISE CONTROL TURNED OFF, VEHICLE
LOST POWER AND WOULD NOT LET US DRIVE ANY FASTER THEN 45-MPH.
ALMOST REAR-ENDED BY VERY LARGE TRUCK! DEALER SAYS TRANSMISSION IS
OVERHEATING AND NEEDS A $1200 COOLER INSTALLED, WHICH NISSAN IS
REFUSING TO PAY FOR! THEY DO NOT STAND BEHIND THEIR VEHICLES!

LOOKED THIS ISSUE UP ON INTERNET, AND IT THERE ARE MANY INDIVIDUALS
EXPERIENCING THIS SAME PROBLEM

July 11, 2019 NHTSA ID NUMBER: 11231085
Components: POWER TRAIN, ELECTRONIC STABILITY CONTROL
NHTSA ID Number: 11231085
Incident Date January 16, 2019
Consumer Location LOS ANGELES, CA
Vehicle Identification Number JN8AS5MT2EW****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
TL* THE CONTACT OWNS A 2014 NISSAN ROGUE. THE CONTACT STATED THAT
THE VEHICLE EXPERIENCED JERKING, LUNGING, AND A LOSS OF POWER ONCE IT
CAME TO A COMPLETE STOP. IN ADDITION, THE ESP FAULTY WARNING
INDICATOR ILLUMINATED. THE VEHICLE WAS TAKEN TO AN INDEPENDENT
MECHANIC WHO DIAGNOSED THAT THERE WAS AN ELECTRICAL FAILURE. THE
VEHICLE WAS REPAIRED, BUT THE FAILURE RECURRED. NISSAN OF DOWNTOWN
LA (4111, 635 W WASHINGTON BLVD, LOS ANGELES, CA 90015, (213) 477-7361) WAS
CONTACTED TO SCHEDULE AN APPOINTMENT. THE DEALER INFORMED THE
CONTACT THAT THE VIN WAS NOT INCLUDED IN A RECALL. THE CONTACT
REFERENCED NHTSA CAMPAIGN NUMBER: 16V149000 (FUEL SYSTEM, GASOLINE),
BUT THE VIN WAS NOT INCLUDED. THE DEALER PROVIDED CASE NUMBER:
36341350 FOR THE CALL. THE MANUFACTURER WAS NOTIFIED OF THE FAILURE
AND CONFIRMED THAT THE VIN WAS NOT INCLUDED IN A RECALL. THE FAILURE
MILEAGE WAS APPROXIMATELY 30,000.

                                                                 Page 29 of 75

 Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 29 of 75 PageID #: 100
July 25, 2019 NHTSA ID NUMBER: 11234938
Components: POWER TRAIN
NHTSA ID Number: 11234938
Incident Date May 1, 2019
Consumer Location Unknown
Vehicle Identification Number JN8AS5MT1EW****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
WHILE DRIVING ON THE INTERSTATE THE CAR COMPLETELY LOST ABILITY TO
ACCELERATE. IT WOULD MAINTAIN SPEED WITH ACCELERATOR PEDAL PRESSED
ALL THE WAY TO THE FLOOR. THE RPM'S WOULD NOT GO ABOVE 3000. ONCE
STOPPED COULD NOT ACCELERATE TO GET THROUGH INTERSECTION. AFTER
STOPPING AND SITTING FOR AN HOUR THE CAR THEN BEGAN OPERATING BACK
NORMAL. THIS NOW HAS HAPPENED MULTIPLE TIMES.

August 9, 2019 NHTSA ID NUMBER: 11242861
Components: POWER TRAIN
NHTSA ID Number: 11242861
Incident Date July 19, 2019
Consumer Location WATERBURY CENTER, VT
Vehicle Identification Number JN8AS5MT4EW****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
TL* THE CONTACT OWNS A 2014 NISSAN ROGUE. WHILE DRIVING VARIOUS
SPEEDS, THE VEHICLE JERKED. THERE WERE NO WARNING INDICATORS
ILLUMINATED BEFORE OR AFTER THE FAILURE OCCURRED. THE VEHICLE WAS
TAKEN TO AN UNKNOWN NISSAN DEALER WHERE FAILURE CODE: P1740
(TRANSMISSION SELECT SOLENOID) WAS LOCATED. THE DEALER STATED THAT
THE TRANSMISSION NEEDED TO BE REPLACED. THE DEALER ALSO TEST DROVE
THE VEHICLE, BUT WAS UNABLE TO DUPLICATE THE FAILURE. THE
MANUFACTURER WAS NOT CONTACTED. THE VEHICLE WAS NOT REPAIRED. THE
FAILURE MILEAGE WAS 60,000.

September 9, 2019 NHTSA ID NUMBER: 11254059
Components: POWER TRAIN, VEHICLE SPEED CONTROL
NHTSA ID Number: 11254059
Incident Date September 6, 2019
Consumer Location SCHWENKSVILLE, PA
Vehicle Identification Number 5N1AT2MV4EC****

                                                                 Page 30 of 75

 Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 30 of 75 PageID #: 101
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
REFERENCE 2014 NISSAN ROGUE VIN# [XXX]:

2014 NISSAN ROGUE WAS STUCK IN LOW GEAR ON 9/6/19. WE WERE STRANDED
FORCING US TO ABANDON THE VEHICLE. WE PICKED UP THE CAR THE NEXT DAY
AND IT SEEMS TO BE OPERATING FINE.

THIS IS THE SECOND TIME AND THE MOST SERIOUS INCIDENCE.

THE FIRST TIME WAS A YEAR AGO WHERE IT WOULD NOT SHIFT. THE ENGINE
WAS RACING BUT IT SOUNDED LIKE WE WERE STILL ON THE LOWEST GEAR. *TR

September 24, 2019 NHTSA ID NUMBER: 11257661
Components: POWER TRAIN
NHTSA ID Number: 11257661
Incident Date September 16, 2019
Consumer Location SUNRISE, FL
Vehicle Identification Number 5N1AT2MT1EC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
CVT TRANSMISSION PROBLEM POSSIBLY. THIS IS A WELL MAINTAINED VEHICLE.
CAR STARTS TO DELAY IN DRIVE GEAR AND REVERSE. BUCKING AND IDLING
AND REVING RPM WHILE DRIVING NORMAL SPEEDS. MANY OTHER NISSAN
ROUGE OWNERS ARE HAVING THE SAME ISSUE. NEARLY BEEN HIT ON THE ROAD
AND HIGHWAY AT LEAST 3 TIMES. WHY ISN'T THIS ISSUE BEING LOOKED AT AND
RECALLED?

October 4, 2019 NHTSA ID NUMBER: 11266056
Components: POWER TRAIN
NHTSA ID Number: 11266056
Incident Date July 15, 2019
Consumer Location FORT WORTH, TX
Vehicle Identification Number JN8AS5MT0EW****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0



                                                                  Page 31 of 75

  Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 31 of 75 PageID #: 102
TL* THE CONTACT OWNS A 2014 NISSAN ROGUE. WHILE DRIVING
APPROXIMATELY 45 MPH, THERE WAS AN ABNORMAL SPINNING NOISE COMING
FROM THE FRONT OF THE VEHICLE. THE VEHICLE WAS TAKEN TO DON DAVIS
NISSAN (1320 I-20 FRONTAGE RD, ARLINGTON, TX 76018, (877) 415-3218) WHERE IT
WAS DIAGNOSED THAT THE TRANSMISSION NEEDED TO BE REPLACED. THE
VEHICLE WAS NOT REPAIRED. THE MANUFACTURER WAS NOT NOTIFIED OF THE
FAILURE. THE APPROXIMATE FAILURE MILEAGE WAS 89,000. *BF*JB

October 9, 2019 NHTSA ID NUMBER: 11267342
Components: POWER TRAIN
NHTSA ID Number: 11267342
Incident Date October 5, 2019
Consumer Location BLOOMINGTON, IN
Vehicle Identification Number 5N1AT2MV1EC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
VEHICLE CURRENTLY HAS 70,300 MILES ON IT. VEHICLE BEGAN LOSING POWER
WHILE ON THE INTERSTATE AT 70 MPH. THE RPMS WOULD GO UP AND DOWN
AND THE VEHICLE WOULD JERK AS IF THE TRANSMISSION WAS TRYING TO FIND
THE RIGHT GEAR. WITH IN A FEW MINUTES, THERE WAS HARDLY ANY POWER
TRANSFERRING TO THE WHEELS. I HAD THE VEHICLE TOWED TO THE DEALER.
NO WARNING FOR TRANSMISSION FAILURE. DEALER RECOMMENDS CVT
TRANSMISSION REPLACEMENT FOR TRANSMISSION JUDDER.

January 6, 2020 NHTSA ID NUMBER: 11297383
Components: POWER TRAIN
NHTSA ID Number: 11297383
Incident Date January 1, 2020
Consumer Location JUANA DIAZ, PR
Vehicle Identification Number 5N1AT2MT5EC****
Summary of Complaint
CRASHNo
FIRENo
INJURIES0
DEATHS0
TL* THE CONTACT OWNS A 2014 NISSAN ROGUE. WHILE THE CONTACT'S WIFE
WAS DRIVING 50 MPH, THE VEHICLE HESITATED WHILE THE RPMS FLUCTUATED
INDEPENDENTLY. THE CONTACT STATED THAT THE CHECK ENGINE WARNING
INDICATOR ILLUMINATED. THE VEHICLE WAS TAKEN TO HENRY MOTORS
NISSAN (LOCATED AT 2037 AV. LAS AMÉRICAS, PONCE, 00731, PUERTO RICO, 787-
841-5226) WHERE IT WAS DIAGNOSED THAT THE TRANSMISSION NEEDED TO BE
REPLACED. THE VEHICLE WAS NOT REPAIRED. THE MANUFACTURER WAS NOT
NOTIFIED. THE FAILURE MILEAGE WAS 87,000.

                                                                  Page 32 of 75

 Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 32 of 75 PageID #: 103
July 13, 2020 NHTSA ID NUMBER: 11339213
Components: POWER TRAIN
NHTSA ID Number: 11339213
Incident Date July 12, 2020
Consumer Location MURFREESBORO, TN
Vehicle Identification Number 5N1AT2MV5EC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
WHILE DRIVING ON AN INTERSTATE, MY 2014 NISSAN ROGUE WOULD REV AND
THE RPM’S WOULD SURGE UNEXPECTEDLY AND WITHOUT WARNING. WHILE
DRIVING IT WOULD RANDOMLY JERK, SHUDDER, AND HESITATE. WE
EXPERIENCED A SUDDEN LOSS OF ACCELERATION LEADING PREMATURE
TRANSMISSION FAILURE. MY CHECK ENGINE LIGHT DID NOT COME ON UNTIL
THE CAR LOST THE ACCELERATION CAPABILITY. THIS PUT US IN GREAT DANGER
BEING THAT WE BARELY MADE IT ONTO THE SIDE OF THE INTERSTATE. MY CAR
HAD TO BE TOWED TO NISSAN AND SINCE I HAVE BEEN ADVISED THAT THE
TRANSMISSION NEEDS TO BE COMPLETELY REPLACED.

September 1, 2020 NHTSA ID NUMBER: 11352588
Components: POWER TRAIN
NHTSA ID Number: 11352588
Incident Date February 1, 2019
Consumer Location MATTESON, IL
Vehicle Identification Number JN8AS5MT5EW****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
TL* THE CONTACT OWNS A 2014 NISSAN ROGUE. THE CONTACT STATED WHILE
DRIVING AT APPROXIMATELY 40 MPH, THE VEHICLE JERKED, SHOOK, AND
VIBRATED. THE CONTACT STATED THAT TRANSMISSION FLUID NEEDED TO BE
ADDED TO THE VEHICLE TWICE DAILY FOR THE TRANSMISSION TO OPERATE AS
DESIGNED. THE CONTACT STATED THAT THE TRANSMISSION WAS REPLACED
MARCH 2019. THE MANUFACTURER ASSISTED THE CONTACT WITH THE COST OF
THE TRANSMISSION REPLACEMENT. THE TRANSMISSION WAS REPLACED BY AN
UNKNOWN NISSAN DEALER HOWEVER, THE TRANSMISSION REPLACEMENT
FAILED TO CORRECT OR PREVENT THE FAILURE. THE MANUFACTURER WAS
NOTIFIED OF THE FAILURE. THE VEHICLE WAS NOT REPAIRED. THE
APPROXIMATE FAILURE MILEAGE WAS 84,000.
November 16, 2020 NHTSA ID NUMBER: 11374927
Components: POWER TRAIN

                                                                 Page 33 of 75

 Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 33 of 75 PageID #: 104
NHTSA ID Number: 11374927
Incident Date November 2, 2020
Consumer Location KEENE, NH
Vehicle Identification Number JN8AS5MV9EW****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
CAR DROVE FINE THEN IN THE MIDDLE OF GOING THROUGH AN INTERSECTION
THE VEHICLE STOPPED ACCELERATING AND CHECK ENGINE LIGHT CAME ON.
CHECK CODE IT WAS P1778 FOR STEPPER MOTOR. VEHICLE ONLY HAS 87000
MILES ON IT. BROUGHT TO A TRANSMISSION STOP TO REPLACE THE VALVE
BODY TO HAVE A NEW STEPPER MOTOR. HAD THE PART PUT IN TO FIND OUT THE
WHOLE TRANSMISSION FAILED. WE COULD'VE BEEN KILLED IN THE BUSY
INTERSECTION WITH THIS HAPPENING WITHOUT WARNING.

November 18, 2020 NHTSA ID NUMBER: 11375131
Components: POWER TRAIN
NHTSA ID Number: 11375131
Incident Date September 19, 2020
Consumer Location CHECK, VA
Vehicle Identification Number 5N1AT2MV6EC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
CAR DOES NOT ACCELERATE AFTER STOPPING AND TRYING TO YIELD TO
ONCOMING TRAFFIC OR TURN AT A STOP SIGN. EXTREMELY DANGEROUS
BECAUSE IT WILL ALL OF A SUDDEN DECIDE TO GO AND THE RPM GOES UP
REALLY HIGH.

January 6, 2021 NHTSA ID NUMBER: 11386814
Components: POWER TRAIN
NHTSA ID Number: 11386814
Incident Date December 16, 2020
Consumer Location SAN DIEGO, CA
Vehicle Identification Number JN8AS5MT2EW****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0




                                                                  Page 34 of 75

  Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 34 of 75 PageID #: 105
THIS HAPPENED ON 3 OCCASIONS BEFORE I TOOK THE CAR IN TO THE DEALER
FOR INSPECTION. WHILE DRIVING (TWICE ON THE FREEWAY AND ONCE ON
SURFACE STREETS) THE THE CAR BEGAN TO ABRUPTLY LOOSE/DECREASE
SPEED DESPITE MY ATTEMPT AT MAINTAINING SPEED BY ACCELERATING, THE
CAR'S RPM METER BEGAN ACTING ERRATICALLY, AND THE ENGINE BEGAN
MAKING A SOUND AS IF STRUGGLING. IN ALL CASES I HAD TO PUT ON MY
HAZARDS, MOVE OVER/PULL OVER AND I HAD TO TURN THE CAR OFF IN HOPES
THAT IT WOULD "RESET." WHEN I TOOK THE CAR TO THE NISSAN DEALER I WAS
TOLD MY TRANSMISSION WAS OVERHEATING REPEATEDLY AND FAILING INTO
A SAFE MODE. THEY SAID THIS WAS A KNOWN ISSUE WITH THE NISSAN CVT
(ROGUES) AND REPLACING THE TRANSMISSION WOULDN'T SOLVE THE PROBLEM
UNLESS A TRANSMISSION COOLER SYSTEM WAS ADDED TO FIX THE ISSUE. I
WAS TOLD A TECHNICAL SERVICE BULLETIN EXISTED AS IT WAS A KNOWN
PROBLEM BUT WE WERE NEVER MADE AWARE OF THIS SAFETY ISSUE. INSTEAD
OF NISSAN PROACTIVELY LETTING CUSTOMERS KNOW THIS SO THAT WE COULD
FIX IT OR ISSUE A RECALL TO PREVENT UNSAFE DRIVING CONDITIONS THEY
JUST IGNORED IT. I WAS TOLD TO CONTACT NISSAN CONSUMER AFFAIRS WHICH
I DID AND SPOKE WITH A WOMAN NAMED "LAURA" WHO AGREED TO PAY FOR A
PORTION OF THE REPAIR (70%) BUT WOULD NOT SEND ANYTHING IN WRITING,
GIVE ME HER LAST NAME OR DOCUMENT THAT THIS WAS A KNOWN PROBLEM
AND SAFETY HAZARD. SHE STATED THAT THEY WERE AT NO OBLIGATION TO
EITHER BE PROACTIVE OR COVER THE FULL COST OF THE ADDITIONAL COOLING
SYSTEM AS THERE WAS NO RECALL IN PLACE.

January 25, 2021 NHTSA ID NUMBER: 11389882
Components: POWER TRAIN
NHTSA ID Number: 11389882
Incident Date January 23, 2021
Consumer Location ENID, OK
Vehicle Identification Number 5N1AT2MT2EC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
DAUGHTER WAS DRIVING HER 2014 ROGUE WITH 64,000 MILES ON IT TO
COLLEGE OVER 800 MILES AWAY WHEN IT KEPT JOLTING AND CAUSING A RISE
IN THE RPMS. CAR WOULD DECELERATE FROM 65 MPH TO 40 MPH WHILE GOING
UP AND DOWN HILLS OR TRYING TO PASS SEMIS ON THE HIGHWAY. FINALLY
HAD TO DRIVE 40 MPH TO THE NEAREST TOWN WITH A NISSAN DEALERSHIP AND
LEAVE VEHICLE THERE AND GET A RENTAL CAR TO DRIVE THE REST OF THE
WAY TO COLLEGE. NISSAN SERVICE DEPARTMENT CALLED AND SAID SHE
NEEDS AN ENTIRELY NEW TRANSMISSION AT ONLY 64K MILES. THIS IS
APPARENTLY A COMMON PROBLEM WITH NISSAN CVT TRANSMISSIONS, AND
NOT JUST ON THE SENTRA AND VERSA. NISSAN SHOULD BE ASHAMED THAT
THEY KNOW ABOUT THIS PROBLEM ACROSS THE BOARD YET HAVE FAILED TO

                                                                 Page 35 of 75

 Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 35 of 75 PageID #: 106
RECALL AND/OR EXTEND THE WARRANTY ON ALL MODELS WITH THE SAME
CVT TRANSMISSION ISSUES. MY DAUGHTER COULD HAVE BEEN KILLED. NOW
WE ARE FORCED TO PAY $4200 TO REPLACE THE TRANSMISSION OR LEAVE HER
STRANDED AT COLLEGE WITHOUT A VEHICLE.

                           III. 2015 NISSAN ROGUE


December 5, 2014 NHTSA ID NUMBER: 10662439
Components: ENGINE, POWER TRAIN
NHTSA ID Number: 10662439
Incident Date December 4, 2014
Consumer Location BRANCHBURG, NJ
Vehicle Identification Number 5N1AT2MV0FC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
THE CAR REVS UP TO 5 RPMS AT 60MPH LIKE ITS STUCK IN NEUTRAL. NEED TO
TAKE THE FOOT OFF THE GAS GET DOWN TO 50MPH AND WAS ABLE TO GET IT
BACK UP TO 65MPH. I DID THIS IN RUSH HOUR TRAFFIC. I WAS AFRAID THE
PERSON BEHIND WAS GOING TO HIT TO CHANGE SPEEDS SO FAST. NISSAN
LOOKED AT THE CAR TODAY AND SAID THERE WASN'T AN ISSUE AND I NEEDED
TO DO THAT TO LET THE TRANSMISSION CATCH UP. NEVER HEARD OF SUCH A
THING. MY LAST NISSAN AT 98K DIED BECAUSE OF THE TRANSMISSION. BEFORE
IT DIED IT WAS DOING THE SAME THING. *TR

December 24, 2014 NHTSA ID NUMBER: 10668154
Components: POWER TRAIN
NHTSA ID Number: 10668154
Incident Date December 6, 2014
Consumer Location SCHENECTADY, NY
Vehicle Identification Number N/A
Summary of Complaint
CRASHNo
FIRENo
INJURIES0
DEATHS0
TL* 2016

December 24, 2014 NHTSA ID NUMBER: 10668154
Components: POWER TRAIN
NHTSA ID Number: 10668154
Incident Date December 6, 2014
Consumer Location SCHENECTADY, NY
Vehicle Identification Number N/A
                                                                 Page 36 of 75

 Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 36 of 75 PageID #: 107
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
TL* THE CONTACT OWNS A 2015 NISSAN ROGUE. THE CONTACT STATED THAT
WHILE DRIVING AT APPROXIMATELY 10 MPH FROM A STOP SIGN, THE ENGINE
BEGAN TO REV AND THE VEHICLE FAILED TO ACCELERATE OVER 10 MPH. IN
ADDITION, THE VEHICLE STALLED. THE VEHICLE WAS RESTARTED BUT FAILED
TO DRIVE OR REVERSE. THE VEHICLE WAS TOWED TO THE DEALER, WHO
DIAGNOSED THAT THE TRANSMISSION NEEDED TO BE REPLACED. THE VEHICLE
WAS REPAIRED. THE MANUFACTURER WAS MADE AWARE OF THE FAILURE. THE
VIN WAS UNAVAILABLE. THE APPROXIMATE FAILURE MILEAGE WAS 500.

May 16, 2016 NHTSA ID NUMBER: 10865144
Components: SUSPENSION, POWER TRAIN
NHTSA ID Number: 10865144
Incident Date July 20, 2015
Consumer Location NEW YORK, NY
Vehicle Identification Number KNMAT2MV3FP****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
TRANSMISSION WAS REPLACED WITHIN 6 MONTHS OF HAVING THE CAR. THEY
ALSO ADJUST IDLE SPEED WITHIN A MONTH OF HAVING THE CAR AND ALSO
HAD ISSUES WITH POWER SOCKETS. CAR MAKES RATTLE NOISE WHEN
ACCELERATING AND MAKE LESS GAS MILAGE THAN AVERAGE . THEY HAD
REPROGRAMMED THE TCM ALREADY. THEY ALSO CHANGED THE SHIFTER .
THEY HAD ADJUST BOTH FRONT BRAKE BACKING PLATES. I WON'T RECOGNIZE
THE SMART KEY SOMETIMES. THEY REPLACED ONE HEADLIGHT ALREADY. IT
HAS SEVERAL RECALLS.

September 6, 2017 NHTSA ID NUMBER: 11021758
Components: POWER TRAIN
NHTSA ID Number: 11021758

Incident Date September 1, 2017
Consumer Location FAIRBURN, GA
Vehicle Identification Number JN8AS5MT7FW****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0

                                                                  Page 37 of 75

  Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 37 of 75 PageID #: 108
I PURCHASED THIS VEHICLE, DRIVING ON THE HIGHWAY THE TRANSMISSION
BLEW OUT, CAR WOULD NOT ACCELERATE PASS 40 MILES AN HOUR, ONLY HAD
THE VEHICLE FOR 7 DAYS!!

November 8, 2017 NHTSA ID NUMBER: 11044480
Components: POWER TRAIN
NHTSA ID Number: 11044480
Incident Date September 28, 2017
Consumer Location DENVER, CO
Vehicle Identification Number 5N1AT2MV9FC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
AFTER DRIVING IN CITY TRAFFIC ALL DAY THE ROGUE WOULD NOT MOVE AS I
WAS HEADING HOME FOR THE DAY. I BOUGHT THE ROGUE NEW IN 2015 AND IN
OCTOBER 2016 THIS HAPPENED. TOOK TO A DEALERSHIP AND WORK WAS DONE.
CAR OK UNTIL:

SEPTEMBER 2017 THE ROGUE WAS SHIFTING LATE AND NOT DOWN SHIFTING
GOING DOWNHILL. TOOK IT BACK TO DEALERSHIP. NISSAN SAID JUST TO DRAIN
SOME OF THE TRANSMISSION FLUID AND PUT IN NEW TRANSMISSION FLUID.

March 9, 2018 NHTSA ID NUMBER: 11078284
Components: POWER TRAIN
NHTSA ID Number: 11078284
Incident Date February 9, 2018
Consumer Location SAN ANTONIO, TX
Vehicle Identification Number KNMAT2MT8FP****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
THERE IS A RECALL ON THE NISSAN ROUGE 2015 ON NISSAN RECALL PAGE
RELATING TO REPROGRAMMNG OF CVT TRANSMISSION FROM 8TH OF
DECEMBER 2016 BUT THIS ISN'T ON YOUR PAGE. MY TRANSMISSION WENT AND
WAS TOLD IT IS OVER THE MILEAGE WARRANTY AND WHEN ASKED WAS THEIR
A RECALL ON MY VEHICLE WAS TOLD EMPHATICALLY NO HOWEVER ON
INVESTIGATION THERE IS TWO RECALLS. WHEN I LATER CONTACTED THEM
WITH THIS INFORMATION THEY SAID THEY SENT OUT A LETTER. I GOT NO
LETTER AND WHEN I SAID SEND THE LETTER TO MY EMAIL ACCOUNT THE
EMPLOYEE STATED HE HAD NO ACCESS TO THIS INFORMATION SO HOW CAN HE
SAY A LETTER WAS SENT OUT. NISSAN ARE CONTINUALLY PUTTING THESE CVT
TRANSMISSIONS INTO CARS FOR YEARS KNOWING THEY ARE NOT FIT FOR

                                                                 Page 38 of 75

 Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 38 of 75 PageID #: 109
PURPOSE AND THERE IS NO FIX FOR THEM. YOU JUST NEED TO GOOGLE NISSAN
CVT TRANSMISSION FAILURE TO SEE THE DEVASTATION THEY ARE INFLICTING
ON PEOPLE

March 11, 2018 NHTSA ID NUMBER: 11078528
Components: POWER TRAIN
NHTSA ID Number: 11078528
Incident Date March 1, 2018
Consumer Location AURORA, OR
Vehicle Identification Number JN8AS5MT3FW****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
THERE IS SOMETHING DESPERATELY WRONG WITH THE TRANSMISSION/POWER
IN MY VEHICLE. I LOSE POWER WHEN GOING UP HILLS, ESPECIALLY WHEN THEY
ARE CONTINUAL, LIKE UP A MOUNTAIN PASS! THERE IS A SUPER HIGH PITCHED
NOISE WHEN THE CAR RUNS FOR OVER AN HOUR, LIKE SQUEALING. TOLD THERE
IS NO PROBLEM AT NISSAN DEALERSHIP, THIS IS NOT TRUE. THE NOISE HAPPENS
IN EVERY GEAR WHEN IT STARTS AND DOESN'T STOP UNTIL THE CAR COOLS
AGAIN. THE POWER IN VEHICLE THAT IS LOST UP HILLS, WILL KEEP IT FROM
EVER GOING ABOVE 60 UNTIL SEVERAL HOURS LATER. THE POWER IS LOST IN
THE WHOLE VEHICLE, IT LAGS AND SOMETIMES NOTHING HAPPENS DURING
THIS POWER LOSS WHEN PUSHING THE GAS PEDAL. THE LOSS OF POWER IS SO
MUCH THAT IT CAN'T CONTINUE TO GO UP HILLS SOMETIMES AND I'VE HAD TO
PULL OVER! VERY SCARY ON A MOUNTAIN PASS!

April 16, 2018 NHTSA ID NUMBER: 11088421
Components: POWER TRAIN, UNKNOWN OR OTHER
NHTSA ID Number: 11088421
Incident Date April 9, 2018
Consumer Location COLUMBIA, MD
Vehicle Identification Number 5N1AT2MT6FC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
SHIFT INTERLOCK SOLENOID. DOES NOT SHIFT FROM PARK POSITION
INTERMITTENTLY

May 5, 2018 NHTSA ID NUMBER: 11092037
Components: POWER TRAIN
NHTSA ID Number: 11092037
Incident Date April 29, 2018

                                                                 Page 39 of 75

 Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 39 of 75 PageID #: 110
Consumer Location DALLAS, TX
Vehicle Identification Number JN8AS5MT8FW****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
86,000 AND THE CVT TRANSMISSION NEED TO BE REPLACED/REBUILT. I HAVE
SPOKEN WITH SEVERAL SHOPS AND THIS CVT TRANSMISSION ON THE 2016
NISSAN ROGUE IS KNOWN FOR HAVING PROBLEMS AND COMMONLY HAS TO BE
REPLACED. COST OVER $3000.

November 12, 2018 NHTSA ID NUMBER: 11150916
Components: POWER TRAIN
NHTSA ID Number: 11150916
Incident Date November 7, 2018
Consumer Location DUNEDIN, FL
Vehicle Identification Number JN8AS5MTXFW****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
CHECK ENGINE LIGHT ILLUMINATED AT JUST OVER 70K MILES WITH P1740
TORQUE CONVERTER CLUTCH SOLENOID INDUCTIVE SIGNATURE. THE VEHICLE
WAS TAKEN FOR REPAIR, AND AFTER INSPECTION IT WAS DETERMINED THAT
THE MATERIALS INSIDE THE TRANSMISSION WERE DETERIORATING, DAMAGING
THE BEARINGS AND CAUSING FLUID LEAKAGE AND INADEQUATE PRESSURES IN
THE TRANSMISSION. THIS REPAIR IS COSTING ALMOST $3000 AND IS WELL
BEFORE STANDARD EXPECTED MAINTENANCE SCHEDULES FOR THE
TRANSMISSION.

November 28, 2018 NHTSA ID NUMBER: 11154406
Components: ENGINE, POWER TRAIN, SUSPENSION
NHTSA ID Number: 11154406
Incident Date November 27, 2018
Consumer Location LOS ANGELES, CA

Vehicle Identification Number JN8AS5MT2FW****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
BOUGHT CAR FROM WIN MOTORS TODAY; TOOK TO MECHANIC NEXT
DOOR..SAID IT WAS OKAY; WHEN ASKED FOR RECEIPT FOR TESTING MECHANIC

                                                                 Page 40 of 75

 Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 40 of 75 PageID #: 111
SAID HE DID NOT DO THAT. CAR DROVE FINE UNTIL I GOT HOME AND WHEN I
MOVED FROM STREET INTO DRIVEWAY, I HEARD GRINDING NOISE ON BRAKES ,
BUT MORE IMPORTANTLY, WHEN SHIFTING GEARS A LOUD SOUND OF
STRAINING; PAID CASH FOR USED CAR. REALLY HOPE I CAN RESOLVE WITH 2
DAY RETURN.

February 7, 2019 NHTSA ID NUMBER: 11174977
Components: POWER TRAIN
NHTSA ID Number: 11174977
Incident Date December 3, 2018
Consumer Location BOYERTOWN, PA
Vehicle Identification Number KNMAT2MV8FP****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
WHEN DRIVING AND THE CAR HITS ~35MPH, THE CVT CONTINUOUSLY LOSES
POWER AND BEGINS CAUSING VIBRATIONS AND SHUDDERING. CAR HAS ~64,000
MILES.

February 22, 2019 NHTSA ID NUMBER: 11181917
Components: POWER TRAIN
NHTSA ID Number: 11181917
Incident Date February 1, 2019
Consumer Location LEWISTON, ME
Vehicle Identification Number KNMAT2MV8FP****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
TL* THE CONTACT OWNS A 2015 NISSAN ROGUE. WHILE DRIVING VARIOUS
SPEEDS, A LOUD WHINING NOISE WAS DETECTED COMING FROM THE
TRANSMISSION. THE CONTACT MENTIONED THAT THE FAILURE WORSENED
WHEN THE VEHICLE ACCELERATED. THE VEHICLE WAS TAKEN TO AN
INDEPENDENT MECHANIC WHERE THE CONTACT WAS INFORMED THAT THE
TRANSMISSION FAILED. THE VEHICLE WAS THEN TAKEN TO LEE NISSAN (793
CENTER ST, AUBURN, ME 04210, (207) 784-5441) WHERE IT WAS DIAGNOSED THAT
THE TRANSMISSION WAS INOPERABLE. THE VEHICLE WAS NOT REPAIRED. THE
MANUFACTURER WAS MADE AWARE OF THE FAILURE AND A DECISION WAS
PENDING. THE FAILURE MILEAGE WAS 106,700.

May 29, 2019 NHTSA ID NUMBER: 11210685
Components: POWER TRAIN, STEERING
NHTSA ID Number: 11210685

                                                                 Page 41 of 75

 Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 41 of 75 PageID #: 112
Incident Date April 17, 2019
Consumer Location SOUTH OZONE PARK, NY
Vehicle Identification Number 5N1AT2MV3FC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
TL* THE CONTACT OWNS A 2015 NISSAN ROGUE. WHILE OPERATING THE
VEHICLE, THERE WAS A HARD VIBRATION COMING FROM THE STEERING WHEEL.
THE VEHICLE WAS TAKEN TO STAR NISSAN (4020 172TH STREET, FLUSHING, NY
11358) WHERE IT WAS DIAGNOSED THAT THE CONTINUOUSLY VARIABLE
TRANSMISSION CAUSED THE VIBRATION, WHICH WAS NORMAL. THE VEHICLE
WAS TAKEN TO THE DEALER FOUR TIMES FOR THE FAILURE. THE
MANUFACTURER WAS NOTIFIED OF THE FAILURE. THE VEHICLE WAS NOT
REPAIRED. THE APPROXIMATE FAILURE MILEAGE WAS 28,000.

June 20, 2019 NHTSA ID NUMBER: 11221596
Components: POWER TRAIN
NHTSA ID Number: 11221596
Incident Date June 6, 2019
Consumer Location LUSBY, MD
Vehicle Identification Number 5N1AT2MV5FC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
TRANSMISSION FAILED AT 62912 MILES. SHUDDER, JERKING, POWER LOSS,
WHINING NOISE, LURCHING. THE CAR “JUMPING” FORWARD ALMOST CAUSED
ME TO HIT A CAR IN FRONT OF ME ON THE THOMAS JOHNSON BRIDGE DURING
RUSH HOUR TRAFFIC. . THE SUDDEN POWER LOSS CAUSED GREAT CONCERN FOR
SAFETY ON THE I-95 BELTWAY. I AM GRATEFUL NO ONE GOT HURT.

July 3, 2019 NHTSA ID NUMBER: 11229150
Components: POWER TRAIN
NHTSA ID Number: 11229150

Incident Date June 1, 2019
Consumer Location LUDLOW, MA
Vehicle Identification Number KNMAT2MV4FP****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0

                                                                  Page 42 of 75

  Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 42 of 75 PageID #: 113
WHEN I SHIFT INTO DRIVE OR REVERCE IT TAKE A FEW SECONDS TO INGAGE

August 22, 2019 NHTSA ID NUMBER: 11245760
Components: POWER TRAIN
NHTSA ID Number: 11245760
Incident Date August 21, 2019
Consumer Location GUYTON, GA
Vehicle Identification Number JN8AS5MT2FW****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
TL* THE CONTACT OWNS A 2015 NISSAN ROGUE. THE CONTACT STATED THAT
THE VEHICLE JERKED, LUNGED, AND LOST POWER WHILE DRIVING VARIOUS
SPEEDS. THE FAILURE OCCURRED WITHOUT WARNING. THE CONTACT STATED
THAT THE VEHICLE RESUMED NORMAL OPERATION AFTER THE VEHICLE CAME
TO A COMPLETE AND WAS TURNED OFF FOR AT LEAST 24 HOURS. THE DEALER
AND MANUFACTURER WERE NOT NOTIFIED. THE CONTACT REFERENCED
TECHNICAL SERVICE BULLETIN NUMBER: 15-084A. THE VEHICLE WAS NOT
DIAGNOSED OR REPAIRED. THE FAILURE MILEAGE WAS APPROXIMATELY
119,000.

September 1, 2019 NHTSA ID NUMBER: 11252706
Components: POWER TRAIN
NHTSA ID Number: 11252706
Incident Date August 29, 2019
Consumer Location SELINSGROVE, PA
Vehicle Identification Number KNMAT2MV6FP****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
WHEN I STARTED MY CAR TO LEAVE WORK IT STARTED FINE. I PUT IT IN
REVERSE BUT THERE WAS A DELAY OF A FEW SECONDS. THEN ANOTHER DELAY
TO GO INTO DRIVE. THE NEXT DAY I HAD A DR APPOINTMENT I COULDN’T MISS
SO I START MY CAR & THE SAME DELAYS. I GO TO LEAVE THE DR OFFICE & MY
CAR WOULDN’T GO IN ANYWHERE. I SAT IN THE CAR IN DRIVE FOR 10 MINUTES
& IT NEVER ENGAGED.

September 30, 2019 NHTSA ID NUMBER: 11259004
Components: ENGINE, POWER TRAIN
NHTSA ID Number: 11259004
Incident Date April 25, 2016
Consumer Location Unknown

                                                                  Page 43 of 75

  Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 43 of 75 PageID #: 114
Vehicle Identification Number JN8AS5MT8FW****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
TL* THE CONTACT OWNS A 2015 NISSAN ROGUE. WHILE DRIVING 70 MPH, THE
VEHICLE DECELERATED TO 30 MPH AND THE RPMS INCREASED INTO THE RED
ZONE. IN ADDITION, THE CHECK ENGINE INDICATOR ILLUMINATED. THE
VEHICLE WAS TAKEN TO AN INDEPENDENT MECHANIC WHO STATED THAT THE
TRANSMISSION WAS FAULTY AND REFERRED THE CONTACT TO A LOCAL
DEALER. THE CONTACT CALLED ROCK HILL NISSAN (550 GALLERIA BLVD, ROCK
HILL, SC 29730, (803) 818-2713) AND INFORMED THEM OF THE FAILURE. THE
VEHICLE WAS NOT DIAGNOSED OR REPAIRED. THE MANUFACTURER WAS
CONTACTED AND STATED THAT THE VEHICLE WAS NOT COVERED UNDER
WARRANTY. THE MANUFACTURER PROVIDED CASE NUMBER: 36292181 AND DID
NOT ASSIST. THE FAILURE MILEAGE WAS 40,000.

October 2, 2019 NHTSA ID NUMBER: 11265687
Components: POWER TRAIN, VEHICLE SPEED CONTROL
NHTSA ID Number: 11265687
Incident Date September 26, 2019
Consumer Location Unknown
Vehicle Identification Number KNMAT2MV0FP****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
2015 NISSAN ROGUE, BROUGHT BRAND NEW, HAS 63,000 MILES. HAVING
TRANSMISSION ISSUES FOR >9 MONTHS. I HAVE HAD NO PREVIOUS ISSUES UNTIL
THEN. I CANNOT DRIVE FOR MORE THAN 30+ MIN BEFORE MY VEHICLE STARTS
STALLING AT STOPLIGHTS/STOP SIGNS. WHEN I GO TO ACCELERATE AFTER
BRIEFLY STOPPING, THE CAR STUTTERS AND BUCKS UNTIL I PRESS HARDER ON
THE ACCELERATION. THE STUTTERING GETS WORSE THE LONGER YOU DRIVE IT.
THE SAFETY ISSUE WITH A CAR NOT PROPERLY ACCELERATING WHEN YOU
NEED IT TO, IS CONCERNING. I HAVE TAKEN IT TO THE NISSAN DEALERSHIP
MULTIPLE TIMES AND THEY CLAIM THEY CANNOT "DUPLICATE" THE ISSUE,
WHILE THE TECHNICIAN ADMITTED TO EXPERIENCING MY COMPLAINT WHILE
HE DROVE IT A FEW TIMES. THEY SAY NOTHING CAN BE DONE BECAUSE NO
CODES ARE RENDERING A PROBLEM AND I HAVE TO WAIT FOR THE "PROBLEM"
TO GET WORSE OR ULTIMATELY, UNTIL THE TRANSMISSION "GOES OUT" AS THE
NISSAN REP TOLD ME.

November 20, 2019 NHTSA ID NUMBER: 11281387
Components: ENGINE, POWER TRAIN

                                                                 Page 44 of 75

 Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 44 of 75 PageID #: 115
NHTSA ID Number: 11281387
Incident Date December 2, 2016
Consumer Location JENNINGS, LA
Vehicle Identification Number KNMAT2MT0FP****
Summary of Complaint
CRASH:Yes
FIRE:No
INJURIES:1
DEATHS:0
TL* THE CONTACT OWNS A 2015 NISSAN ROGUE. WHILE DRIVING 45 MPH, THE
VEHICLE WAS INVOLVED IN A CRASH AND THE ENTIRE FRONT DRIVER'S SIDE
WAS DAMAGED. THE CONTACT WAS INJURED AND WAS RUSHED TO THE
HOSPITAL FOR MEDICAL ATTENTION. A POLICE REPORT WAS FILED. THE
VEHICLE WAS TOWED TO THE CONTACT'S HOME AND THEN TOWED BILLY
NAVARRE NISSAN (1700 SIEBARTH DR, LAKE CHARLES, LA 70615, (337) 439-9955)
WHERE IT WAS REPAIRED THREE MONTHS LATER. SINCE THE CRASH, THE
VEHICLE HAD BEEN BACK TO THE DEALER AT LEAST TEN TIMES. THE TCM IN
THE ENGINE, AN ETRC SENSOR IN THE ENGINE, THE BELT PULLEY, THE
TRANSMISSION, THE BODY CONTROL MODULE, AND THE TPMF WERE REPLACED.
ALL OF THE FAILURES ORIGINATED FROM THE ENGINE. THE CONTINUOUSLY
VARIABLE TRANSMISSION WAS REPLACED AND RECALIBRATED, THERE WAS A
LOOSE PIN IN THE POWER RELAY BOX, AND TWO SENSORS HAD TO BE
CHANGED, INCLUDING THE 02 SENSOR. IN ADDITION, THE GEARS DID NOT SHIFT
FLUIDLY AND THE TRANSBODY SENSOR NEEDED TO BE CHANGED. THE MOST
RECENT FAILURE WAS THE VEHICLE SPUTTERING AND THE TRANSMISSION
STRAINING TO CHANGE GEARS. BY THE TIME THE CONTACT PULLED INTO HER
NEIGHBORHOOD, THE VEHICLE HAD NO ACCELERATION AND THE CHECK
ENGINE INDICATOR ILLUMINATED. THE CONTACT PLANNED TO HAVE THE
VEHICLE TOWED BACK TO THE DEALER. THE CONTACT BELIEVED THE VEHICLE
WAS NOT IN DRIVING CONDITION SINCE THE CRASH. THE FAILURE MILEAGE
WAS 49,000.

December 31, 2019 NHTSA ID NUMBER: 11292294
Components: POWER TRAIN
NHTSA ID Number: 11292294
Incident Date December 16, 2019
Consumer Location JAMESVILLE, NY
Vehicle Identification Number 5N1AT2MV2FC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
TL* THE CONTACT OWNS A 2015 NISSAN ROGUE. WHILE DRIVING 50 MPH, THE
VEHICLE JERKED WITHOUT WARNING. THE CONTACT TOOK THE VEHICLE TO
FUCCILLO NISSAN (3893 NY-31, LIVERPOOL, NY 13090) FOR DIAGNOSTIC TESTING.

                                                                 Page 45 of 75

 Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 45 of 75 PageID #: 116
THE VEHICLE WAS REPAIRED. THE DIAGNOSIS RESULTS WERE NOT PROVIDED.
THE MANUFACTURER WAS NOTIFIED OF THE FAILURE. THERE WERE NO
WARNING INDICATORS ILLUMINATED. THE FAILURE MILEAGE WAS 87,000. *LN
*DT *BF

CONSUMER WAS NOTIFIED THAT THE VEHICLE CODE WAS: P17F0 CUT JUDDER.
THE VEHICLE WAS REPAIRED ON 01/16/20 AT TERRY'S TRANSMISSION (N.
SYRACUSE, NY). *DL*JB

January 1, 2020 NHTSA ID NUMBER: 11292424
Components: POWER TRAIN
NHTSA ID Number: 11292424
Incident Date December 28, 2019
Consumer Location BLOOMFIELD, NJ
Vehicle Identification Number 5N1AT2MK3FC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
THE CAR SHAKES AT LOW SPEED. TRANSMISSION IS BAD.

January 4, 2020 NHTSA ID NUMBER: 11297127
Components: POWER TRAIN, UNKNOWN OR OTHER
NHTSA ID Number: 11297127
Incident Date May 1, 2019
Consumer Location KENT, WA
Vehicle Identification Number 5N1AT2MT4FC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
CVT TRANSMISSION JERKS IN ECO MODE EACH TIME AFTER RELEASING THE GAS
PEDAL, ALSO EVEN WHEN NOT USING ECO MODE THE GRINDING NOISE COMING
FROM TRANSMISSION WHEN GOING DOWN THE HILL EVEN IF YOU'RE NOT
APPLYING ON THE BRAKE PEDAL, ALSO FRONT PASSENGER SEAT VIBRATES
WHEN IN DRIVE MODE AND HOLDING THE BRAKE PEDAL AT THE LIGHT, THE
SUV HAS ONLY 33,500 MILES ON IT. IN MY OPINION ALL ISSUES ARE DUE TO
MANUFACTURED FAULTY TRANSMISSION. ACCORDING TO MECHANICS
CONSULTED WAS TOLD JATCO COMPANY THAT MAKES TRANSMISSION FOR
NISSAN MAKES BAD CVT TRANSMISSIONS.

A FRIEND'S DAD OWNS A NISSAN ALSO AND HAD HIS CVT TRANSMISSION THAT
WENT BAD REPLACED WITH A NEW PURCHASED CVT TRANSMISSION FROM



                                                                 Page 46 of 75

 Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 46 of 75 PageID #: 117
NISSAN DEALERSHIP AND AFTER ABOUT 60,000 MILES HE'S HAVING
TRANSMISSION ISSUES AGAIN.

April 1, 2020 NHTSA ID NUMBER: 11319931
Components: AIR BAGS, POWER TRAIN, VEHICLE SPEED CONTROL
NHTSA ID Number: 11319931
Incident Date March 26, 2020
Consumer Location ANTIOCH, TN
Vehicle Identification Number JN8AS5MT9FW****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
MY CAR WAS IN MOTION WHILE DRIVING ON THE INTERSTATE WHEN I
REALIZED MY CAR WAS LOSING POWER WHILE I WAS TRYING TO ACCELERATE.
MY CAR DID NOT COME TO A COMPLETE STOP BUT IT DROPPED FROM 70 MPH
DOWN TO 30 MPH GRADUALLY. I WAS ABLE TO SAFELY MOVE MY CAR TO THE
SIDE OF THE ROAD AND CALL FOR ROADSIDE ASSISTANCE. WEEKS BEFORE I
NOTICED MY RPM HAND JUMPING ERRATICALLY AND WHEN I WENT TO GET TO
DIAGNOSTICS NO ONE COULD FIND ANYTHING WRONG WITH MY CAR. I FINALLY
TOOK IT TO NISSAN ON THE DAY THAT I WAS DRIVING ON THE INTERSTATE AND
I LOST ACCELERATION. I WAS INFORMED BY SEVERAL MECHANICS THAT IT WAS
MY TRANSMISSION AND THAT NISSAN HAS AN ISSUE WITH TRANSMISSIONS AND
IT WASN'T WORTH THE MONEY TO BE REPLACED

April 18, 2020 NHTSA ID NUMBER: 11321460
Components: POWER TRAIN
NHTSA ID Number: 11321460
Incident Date April 18, 2020
Consumer Location BURNSVILLE, NC
Vehicle Identification Number 5N1AT2MK6FC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
VEHICLE WAS BOUGHT NEW, 77K MILES AND I EXPERIENCED SUDDEN SHAKING,
SHUDDERING AND I TRIED TO AT LEAST GET IT HOME BUT IT WILL NOT
ACCELERATE AT ALL. CVT TRANSMISSION ABSOLUTELY AND PREMATURELY
QUIT ON ME! RIDICULOUS! GET IT TOGETHER NISSAN, LIVES ARE AT RISK WITH
THIS!!

April 28, 2020 NHTSA ID NUMBER: 11322526
Components: POWER TRAIN
NHTSA ID Number: 11322526

                                                                  Page 47 of 75

  Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 47 of 75 PageID #: 118
Incident Date January 1, 2020
Consumer Location ARLINGTON, VA
Vehicle Identification Number KNMAT2MV4FP****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
MY NISSAN ROGUE'S TRANSMISSION STARTING SLIPPING AROUND 70,000 WHILE
ACCELERATING FROM 20 -30 MILE PER HOUR

June 10, 2020 NHTSA ID NUMBER: 11328205
Components: POWER TRAIN
NHTSA ID Number: 11328205
Incident Date June 3, 2020
Consumer Location STEPHENTOWN, NY
Vehicle Identification Number KNMAT2MV6FP****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
I HAVE BEEN BRINGING MY VEHICLE INTO THE DEALERSHIP FOR 4 YEARS
COMPLAINING OF THE TRANSMISSION MESSING UP. ( WON'T GO AT RED-LIGHT,
SHUDDERS WHEN TAKING OFF, WEIRD NOISES). THEY ALWAYS JUST TEST
DROVE IT SAID NOTHING WAS WRONG. I BROUGHT IT IN YESTERDAY FOR AN OIL
CHANGE AND AGAIN COMPLAINED ABOUT TRANSMISSION. THE TECH COMES IN
AND SAYS I NEED A NEW ONE AND IT HAD BEEN LIKE THAT FOR A WHILE. I
BRING MY CAR THERE ALL THE TIME FOR SERVICE AND THEY LIE SAYING THEY
CHECK EVERYTHING. NOW I NEED A NEW TRANSMISSION AND THEY WON'T
HELP CAUSE THE WARRANTY IS UP BUT THEY WOULD NOT FIX IT WHEN I HAD
THE WARRANTY. I WANT EITHER MY CAR FULLY FIXED OR MY MONEY BACK ON
THE CAR. I CALLED CONSUMER AFFAIRS AND THEY SAID THEY CAN'T/WON'T
HELP. *TR

July 14, 2020 NHTSA ID NUMBER: 11339436
Components: FUEL/PROPULSION SYSTEM, POWER TRAIN
NHTSA ID Number: 11339436
Incident Date July 14, 2020
Consumer Location MURFREESBORO, TN
Vehicle Identification Number JN8AS5MV7FW****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0

                                                                 Page 48 of 75

 Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 48 of 75 PageID #: 119
MY CAR STARTED SHAKING WHILE IN REVERSE AND SLOW TO SHIFT GEARS
WHILE ACCELERATING AT ABOUT 60K MILES I TOOK IT INTO MULTIPLE NISSAN
DEALERSHIPS AND THEY TOLD ME THERE WAS NOTHING WRONG WITH MY CAR.
I TOOK IT IN AGAIN AT 80K MILES AND THEY TOLD ME THAT I WAS ON THE WAY
TO NEEDING A NEW TRANSMISSION AT 80K! AND THEY HAD SEEN LOTS OF
OTHER CARS LIKE MINE BUT THE WARRANTY JUST LAPSED. NOW AT 98K MILES
MY CHECK ENGINE LIGHT CAME ON AND I HAD THE CODE RAN TO FIND OUT IT
IS THE TRANSMISSION. ANOTHER SIDE EFFECT IS MY GAS MILEAGE HAS
DROPPED TO ABOUT 20 MILES TO THE GALLON HIGHWAY .

July 20, 2020 NHTSA ID NUMBER: 11340340
Components: POWER TRAIN
NHTSA ID Number: 11340340
Incident Date June 24, 2020
Consumer Location RALEIGH, NC
Vehicle Identification Number JN8AS5MT6FW****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
AFTER A LONG PERIOD OF HIGHWAY DRIVING IN HOT WEATHER, THE CAR
STOPPED ACCELERATING PAST 3000 RPM AND IMMEDIATELY BEGAN SLOWING
IN TRAFFIC DUE TO THE CVT TRANSMISSION OVERHEATING. I WAS ALMOST
UNABLE TO MAKE IT UP A HILL AND GET OFF FOR A GAS STATION TO STOP.

July 22, 2020 NHTSA ID NUMBER: 11340945
Components: POWER TRAIN, VEHICLE SPEED CONTROL
NHTSA ID Number: 11340945
Incident Date July 19, 2020
Consumer Location DUNCAN, SC
Vehicle Identification Number 5N1AT2MT0FC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
OUR CVT TRANSMISSION WENT OUT WHILE GOING 70 DOWN THE HIGHWAY.
COMPLETELY OUT OF THE BLUE, NO PRIOR SYMPTOMS. NO ACCELERATION.
ALMOST GOT INTO MULTIPLE ACCIDENTS. NISSAN WILL NOT PAY ANYTHING TO
HELP US WITH THIS, DESPITE THE THOUSANDS OF SUBMITTED ISSUES WITH CVT
TRANSMISSIONS. OUR FAMILY HAS 3 NISSANS AND 2 HAVE HAD CVT FAILURES.
WE WILL NEVER BUY NISSAN'S AGAIN.

July 28, 2020 NHTSA ID NUMBER: 11341869
Components: POWER TRAIN

                                                                  Page 49 of 75

  Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 49 of 75 PageID #: 120
NHTSA ID Number: 11341869
Incident Date July 7, 2020
Consumer Location RANDOLPH, MA
Vehicle Identification Number KNMAT2MV5FP****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
TL* THE CONTACT OWNS A 2015 NISSAN ROUGE. THE CONTACT STATED THAT
WHILE DRIVING AT AN UNDISCLOSED SPEED, THE CHECK ENGINE WARNING
LIGHT ILLUMINATED. THE VEHICLE WAS TAKEN TO NISSAN 24 (1016 BELMONT
ST, BROCKTON, MA 02301) WHERE THEY DIAGNOSED THE VEHICLE WITH A
DEFECTIVE CVT TRANSMISSION. THE VEHICLE WAS NOT REPAIRED. THE
MANUFACTURER WAS NOTIFIED OF THE FAILURE AND A CASE WAS FILED. THE
MANUFACTURER OFFERED NO ADDITIONAL ASSISTANCE. THE FAILURE
MILEAGE APPROXIMATELY 70,000.

August 28, 2020 NHTSA ID NUMBER: 11351830
Components: POWER TRAIN
NHTSA ID Number: 11351830
Incident Date July 7, 2020
Consumer Location BURNSVILLE, NC
Vehicle Identification Number KNMAT2MV9FP****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
TOOK MY NISSAN TO MECHANIC AND HE TOLD ME THAT THE TRANSMISSION IS
BAD AND I’VE JUST HAD THE CAR FOR LESS THAN 2 YEARS . I BOUGHT IT AND IT
HAD 82,000 AND NOW AT 116,000 THE TRANSMISSION IS ALREADY BAD, THAT IS
NOT RIGHT AT ALL. I BOUGHT THIS CAR THINKING I WOULDN’T HAVE NOTHING
BUT REGULAR MAINTENANCE TO DO IN IT NOT A FREAKING $3000 TO $4000
MAYBE MORE TO PUT INTO IT. MY GOD I PAYED A LOT FOR THIS CAR AND NOW
THE TRANSMISSION IS OUT OF IT . THAT’S UNCALLED FOR. NISSAN NEEDS TO
STEP UP AND TAKE CARE OF THIS PROBLEM . WHEN I GET IN THE CAR AND
START IT UP IT DOESN’T MAKE ANY LOUD SOUNDS THEN WHEN YOU PUT IT IN
DRIVE AND ACCELERATE IT MAKES A LOUD ROARING SOUND. AS YOU
ACCELERATE IT GETS LOUDER. I’M SO DISGUSTED WITH NISSAN . I WILL NEVER
BUY ANOTHER NISSAN IN MY LIFETIME

September 2, 2020 NHTSA ID NUMBER: 11352710
Components: POWER TRAIN
NHTSA ID Number: 11352710
Incident Date August 30, 2020

                                                                  Page 50 of 75

  Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 50 of 75 PageID #: 121
Consumer Location WALLKILL, NY
Vehicle Identification Number KNMAT2MV7FP****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
2015 NISSAN ROGUE CVT HAS BAD HESITATION WHEN ACCELERATING FROM A
COMPLETE STOP. THIS BEGINS TO HAPPEN ONCE THE VEHICLE HAS BEEN
DRIVEN IN STOP AND GO TRAFFIC FOR ABOUT A HALF HR.

September 5, 2020 NHTSA ID NUMBER: 11353298
Components: ENGINE, POWER TRAIN
NHTSA ID Number: 11353298
Incident Date September 1, 2020
Consumer Location BROOKLYN, NY
Vehicle Identification Number KNMAT2MVXFP****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
THE NISSAN ROGUE 2013-2016 HAVE A BAD TRANSMISSION ISSUE ON THE CVT
DRIVING ON THE HIGHWAY MY CAR GOT STUCK IN GEAR AND WOULD NOT
DRIVE MY SISTER ALSO OWN A ROUGE SAME YEAR 2015 HER CAR
TRANSMISSION GOT HER STUCK IN THE MIDDLE OF A CITY STREET

September 22, 2020 NHTSA ID NUMBER: 11360450
Components: POWER TRAIN
NHTSA ID Number: 11360450
Incident Date August 2, 2020
Consumer Location YORBA LINDA, CA
Vehicle Identification Number JN8AS5MT3FW****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
JJERKY ON LOW SPEED AND SUDDEN HESITATION WHILE DRIVING ON FREEWAY

September 24, 2020 NHTSA ID NUMBER: 11360909
Components: POWER TRAIN
NHTSA ID Number: 11360909
Incident Date June 25, 2019
Consumer Location DUNMORE, PA
Vehicle Identification Number JN8AS5MV5FW****

                                                                  Page 51 of 75

  Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 51 of 75 PageID #: 122
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
THE VEHICLE SOME TIME SHAKES, SHUDDERS, NOISY AND SOME MORE... IT'S
TRANSMISSION ISSUE AND THAT'S WHY WORRIED WHAT IS SOMETHING HAPPEN
ON ROAD DURING DRIVING???

October 12, 2020 NHTSA ID NUMBER: 11363913
Components: POWER TRAIN
NHTSA ID Number: 11363913
Incident Date September 15, 2020
Consumer Location LANDERS, CA
Vehicle Identification Number JN8AS5MT1FW****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
VEHICLE LOST ALL POWER TO ACCELERATE WHEN OUTSIDE TEMPERATURE
WAS HIGH OR THE VEHICLE HAD BEEN IN USE FOR SEVERAL HOURS.
INSTALLATION OF AN EXTERNAL TRANSMISSION FLUID COOLER FIXED THE
PROBLEM. VEHICLE WAS UNSAFE WITHOUT THIS ADDITION.

October 22, 2020 NHTSA ID NUMBER: 11365693
Components: POWER TRAIN
NHTSA ID Number: 11365693
Incident Date October 19, 2020
Consumer Location MINGO, IA
Vehicle Identification Number 5N1AT2MV2FC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
SUDDEN LOSS OF POWER WHILE ON INTERSTATE AT SPEED. TRANSMISSION
SLIPPING AND DECELERATION. ALL NISSAN RECOMMENDED SERVICE WAS
FOLLOWED.

October 29, 2020 NHTSA ID NUMBER: 11366972
Components: POWER TRAIN
NHTSA ID Number: 11366972
Incident Date October 26, 2020
Consumer Location ELKHART, IN
Vehicle Identification Number JN8AS5MV5FW****

                                                                  Page 52 of 75

  Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 52 of 75 PageID #: 123
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
I WAS TURNING ON A ROAD WITH A 50 MPH SPEED LIMIT AND MY CAR STARTED
SHUDDERING AND THERE WAS WEAK ACCELERATION HAVING TROUBLE
GETTING UP TO SPEED. I HAD PLENTY OF TIME TO MAKE THE TURN BUT THE
CARS WEAK ACCELERATION CAUSED MY FAMILY TO BE IN AN UNSAFE
CONDITION, WE COULD HAVE BEEN HIT. CAR VIBRATIONS, SHUDDERING, WEAK
ACCELERATION, AND A LOUD NOISE WAS DETECTED IN THE CVT. I TOOK MY
VEHICLE IN TO CHECK THE ISSUE, AND THE REPAIR SHOP STATED I WOULD
NEED A NEW TRANSMISSION BECAUSE THESE TRANSMISSIONS HAVE A HISTORY
OF PROBLEMS CAUSING A DRIVER AND PASSENGERS TO BE PUT AT RISK.

October 29, 2020 NHTSA ID NUMBER: 11372291
Components: POWER TRAIN
NHTSA ID Number: 11372291
Incident Date October 22, 2020
Consumer Location JAMESVILLE, NY
Vehicle Identification Number KNMAT2MV6FP****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
MY VEHICLE CURRENTLY HAS APPROX 65,000 MILES ON IT AND RECENTLY
STARTED MAKING LOUD NOISE WHEN ACCELERATING ABOVE 45 MPH. TOOK TO
NISSAN DEALER AND INFORMED A NEW TRANSMISSION IS NEEDED. NO RECALL
IS LISTED FOR THIS ISSUE DESPITE NUMEROUS COMPLAINTS POSTED WITH
SIMILAR ISSUE ON VARIOUS WEBSITES. NISSAN WILL NOT ACKNOWLEDGE
PROBLEM WHEN I SPOKE TO CONSUMER AFFAIRS DEPARTMENT.

November 6, 2020 NHTSA ID NUMBER: 11373248
Components: FUEL/PROPULSION SYSTEM, POWER TRAIN, SUSPENSION
NHTSA ID Number: 11373248

Incident Date September 15, 2019
Consumer Location SAN DIEGO, CA
Vehicle Identification Number JN8AS5MT1FW****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
THE UNDERSIDE FEELS LIKE IT HAS BECOME UNSTABLE

                                                                 Page 53 of 75

 Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 53 of 75 PageID #: 124
TOOK IT TO MOSSY NISSAN AND THEY SAID VEHICLE TRANSMISSION SYSTEM
WAS UNSTABLE AND THEY FIXED IT. BUT RAN OKAY FOR A MONTH AFTER
HAVING 4 ROTORS RESURFACED. CAR FEELS UNSAF

November 10, 2020 NHTSA ID NUMBER: 11373960
Components: POWER TRAIN
NHTSA ID Number: 11373960
Incident Date September 3, 2020
Consumer Location KYLE, TX
Vehicle Identification Number KNMAT2MT7FP****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
NOTICED TRANSMISSION SLIPPING WHEN GOING INTO FIRST GEAR,
SPECIFICALLY WHEN TAKING OFF FROM AT A COMPLETE STOP. IF IN ECO MODE
IT IS WORSE. SO FAR ONLY DOING IT IN 1ST GEAR, WORRIED IT WILL GIVE OUT
ON HIGHWAY LIKE I HAVE SEEN OTHERS. TOOK TO NISSAN TO HAVE
DIAGNOSED RECENTLY AND TOLD I NEED A NEW TRANSMISSION WITH JUST
OVER 110K MILES. THEY DO NOT WANT TO COVER IT AS IT IS OUT OF
WARRANTY. THERE ARE RECALLS IN OTHER ROGUES FOR THIS EXACT ISSUE, OF
COURSE NOT MINE.

November 27, 2020 NHTSA ID NUMBER: 11376527
Components: POWER TRAIN
NHTSA ID Number: 11376527
Incident Date November 21, 2020
Consumer Location LEWISVILLE, TX
Vehicle Identification Number JN8AS5MT8FW****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0

WHILE DRIVING MY 2015 NISSAN ROGUE ON A BUSY HIGHWAY AT 70 MPH, ALL
OF THE SUDDEN THE SPEED DROPPED AND WOULD NOT GO OVER 60. I WAS ABLE
TO DRIVE TO NEAREST REPAIR SHOP WITH HAZARD LIGHTS ON. BY THE TIME I
DROVE INTO REPAIR, THE SPEED WAS DOEN TO 45 MPH. THE REPAIR SHOP SAID
IT WAS A TRANSMISSION ISSUE. I HAD THE NISSAN TOWED TO A TRANSMISSION
SHOP. THEY SAID I WOULD NEED A NEW TRANSMISSION. BEFORE I AUTHORIZED
THE TRANSMISSION SHOP TO REPAIR, I CHECKED FOR RECALLS OR ISSUES WITH
NISSAN DEALERSHIP. I WAS TOLD THERE WAS AN ISSUE, BUT THAT IT INCLUDED
2015 NISSAN ROGUES MANUFACTURED UNTIL MARCH 2015. MINE VEHICLE WAS

                                                                  Page 54 of 75

  Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 54 of 75 PageID #: 125
MANUFACTURED IN JULY 2015. MY PROBLEM WAS EXACTLY THE SAME ISSUE
FROM THEIR "ISSUE" WHERE THEY HAD EXPANDED THE WARRANTY FOR THE
TRANSMISSION ISSUE.

                          IV. 2016 NISSAN ROGUE



February 16, 2017 NHTSA ID NUMBER: 10955053
Components: ENGINE, POWER TRAIN
NHTSA ID Number: 10955053
Incident Date January 27, 2017
Consumer Location STERLING HEIGHTS, MI
Vehicle Identification Number N/A
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
A NISSAN DEALER HAD PREFORMED A SERVICE CAMPAIGN PC4900 TO MY 2016
NISSAN ROGUE IT INVOLVED THE CVT TRANSMISSION SOFTWARE AND SINCE
THEY DID IT THE CAR IS NOT DRIVING LIKE BEFORE. THE SHIFTING IS SLOWER
AND TAKES LONGER TO SHIFT, THE ENGINE IS LOUDER AND REVVING HIGHER
AND THE FUEL ECONOMY GOT VERY BAD.
CONTACTED THE DEALER AND ASKED IF THIS SERVICE CAMPAIGN CAN BE
REVERSED AND THEIR ANSWER WAS "NO" I WILL BE TAKING THE CAR BACK TO
THEM HAVE THEM CHECK IT AND ALSO CONTACTED NISSAN CORP AND OPENED
A CASE. I HOPE THEY FIX THIS PROBLEM AS SOON AS POSSIBLE.

January 16, 2018 NHTSA ID NUMBER: 11063166
Components: POWER TRAIN
NHTSA ID Number: 11063166
Incident Date November 2, 2017
Consumer Location CONCORD, CA
Vehicle Identification Number 5N1AT2MN8GC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
AS I WAS TRAVELLING ON A MAJOR FREEWAY, MY BRAND NEW 2016 NISSAN
ROGUE BEGAN TO FEEL LIKE IT WAS "JUMPING." AT THAT POINT I NOTICED MY
RPMS WERE HIGH FOR THE SPEED I WAS GOING. NOT EVEN 30 SECONDS AFTER,
MY CAR COMPLETELY STALLED. I WAS IN THE FAST LANE OF THE FREEWAY
AND BARELY HAD TIME TO REACT. I ENDED UP STUCK ON THE MEDIAN OF THE
FREEWAY. I ENDED UP HAVING THE CAR TAKEN TO THE DEALER DOWN THE
ROAD. THEY SAID THEY COULDN'T FIND ANYTHING WRONG WITH IT. I REFUSED
                                                                 Page 55 of 75

 Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 55 of 75 PageID #: 126
TO DRIVE IT AND BEGAN SEEKING FURTHER HELP THROUGH NISSAN CONSUMER
AFFAIRS. AFTER NEARLY A MONTH, AN ENGINEER FROM NISSAN TOOK 5
MINUTES TO LOOK AT IT AND NOTICED THE TRANSMISSION WAS SLIPPING. THE
PREVIOUS WEEK BEFORE THIS MAJOR INCIDENT, THE CAR IS STALLED A FEW
BLOCKS FROM MY HOME ON A RESIDENTIAL STREET AFTER ACCELERATING
FROM A COMPLETE STOP. THE DEALERSHIP HAD TOLD ME THERE WAS NOTHING
WRONG WITH IT AND IT WAS SAFE TO DRIVE. NOW HERE WE ARE 2 MONTHS
LATER, AND IT FEELS AS IF THE TRANSMISSION IS SLIPPING AGAIN.

January 19, 2018 NHTSA ID NUMBER: 11063774
Components: POWER TRAIN
NHTSA ID Number: 11063774
Incident Date September 11, 2017
Consumer Location EAST HANOVER, NJ
Vehicle Identification Number N/A
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
TL* THE CONTACT LEASED A 2016 NISSAN ROGUE. THE DRIVER STATED THAT
THE TRANSMISSION FAILED TO FUNCTION PROPERLY. AN INDEPENDENT
MECHANIC DETERMINED THAT THE VEHICLE WAS NOT SAFE TO DRIVE AND
SUGGESTED THAT IT BE SERVICED BY THE DEALER WHO SOLD THE VEHICLE.
THE CONTACT STATED THAT THE VEHICLE HESITATED AND THE GEARS WERE
DIFFICULT TO SHIFT. THE VEHICLE WAS TAKEN TO THE DEALER (HILLTOP
NISSAN, 258 NJ-10, EAST HANOVER, NJ 07936, (973) 887-5400) WHERE THE
TRANSMISSION WAS REPLACED TWICE, BUT INDICATED THAT IT NEEDED TO BE
REPLACED A THIRD TIME. THE DEALER WAS UNCERTAIN IF THEY COULD OFFER
A LOANER VEHICLE UNTIL THE FAILURE WAS REMEDIED. THE MANUFACTURER
WAS NOTIFIED OF THE FAILURE. THE VIN WAS NOT AVAILABLE. THE
APPROXIMATE FAILURE MILEAGE WAS 45,000

April 14, 2018 NHTSA ID NUMBER: 11085018
Components: UNKNOWN OR OTHER
NHTSA ID Number: 11085018
Incident Date April 12, 2018
Consumer Location MIDDLETOWN, NY
Vehicle Identification Number 5N1AT2MV8GC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
2016 NISSAN ROGUE 2 YEARS OLD, AND TRANSMISSION SLIPPED ALREADY. I
HAVE QUITE A FEW MILES, BUT SPOKE TO MULTIPLE REPAIR MEN WHO HAVE

                                                                 Page 56 of 75

 Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 56 of 75 PageID #: 127
SAID THE ROGUE IS KNOWN FOR THAT AND I BOUGHT A LEMON CAR. WHEN I
DRIVE AND PRESS PEDAL THE CAR HAS NO POWER AND RPM KEEPS GOING UP/
DOWN ALSO YOU CAN HEAR A WHINING IN THE CAR .

July 11, 2018 NHTSA ID NUMBER: 11110737
Components: POWER TRAIN
NHTSA ID Number: 11110737
Incident Date June 27, 2018
Consumer Location LEVITTOWN, PA
Vehicle Identification Number KNMAT2MV3GP****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
TL* THE CONTACT OWNS A 2016 NISSAN ROGUE. WHILE ACCELERATING, AN
ABNORMAL WINDING NOISE WAS HEARD. THERE WERE NO WARNING
INDICATORS ILLUMINATED. THE VEHICLE WAS TAKEN TO THE LOCAL DEALER
(CAUSEWAY NISSAN, 435 NJ-72, MANAHAWKIN, NJ 08050) WHERE IT WAS
DIAGNOSED THAT THE TRANSMISSION NEEDED TO BE REPLACED. THE VEHICLE
WAS NOT REPAIRED. THE MANUFACTURER WAS NOTIFIED AND OPENED CASE
NUMBER: 32050871. NO FURTHER ASSISTANCE WAS PROVIDED. THE FAILURE
MILEAGE WAS 67,000.

July 12, 2018 NHTSA ID NUMBER: 11110933
Components: POWER TRAIN
NHTSA ID Number: 11110933
Incident Date June 11, 2018
Consumer Location BRYANT, AR
Vehicle Identification Number N/A
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
WHEN ACCELERATING ON HIGHWAY OR CITY STREET, I NOTICED VEHICLE
BEGAN MAKING A LOUD WHINING/PURRING NOISE. TOOK VEHICLE TO
DEALERSHIP WHERE I PURCHASED VEHICLE FROM AND THEY INFORMED ME
THAT TRANSMISSION WOULD NEED TO BE REPLACED (AND I DO HAVE
POWERTRAIN WARRANTY). THIS WAS A WEDNESDAY SO I WAS GIVEN A LOANER
VEHICLE ON THURSDAY WHILE MY CAR WOULD BE IN THE SHOP OVER THE
WEEKEND. MONDAY MORNING, NEVER HEARD ANYTHING FROM DEALERSHIP.
TUESDAY, SAME. WEDNESDAY, STILL NO WORD LATE IN THE AFTERNOON SO I
HAD TO CALL AND THE SERVICE COORDINATOR INFORMS ME THAT THEY WERE
NOT ABLE TO REPLACE MY TRANSMISSION BECAUSE NISSAN STATES THE NOISE
THE TRANSMISSION IS MAKING IS NOT "LOUD" ENOUGH. THERE IS A SERVICE

                                                                 Page 57 of 75

 Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 57 of 75 PageID #: 128
BULLETIN OUT ON MY VEHICLE THAT IS TITLED "INFORMATION TO PREVENT
CVT REPLACEMENT DUE TO MISDIAGNOSIS OF NOISE" THAT THE DEALERSHIP'S
SHOP FOREMAN WENT THROUGH AND THEIR CONCLUSION WAS THAT THIS IS
WHAT WAS WRONG WITH MY VEHICLE. I CALLED NISSAN AND OPENED A CASE.
MY CASE MANAGER SPOKE WITH THE SERVICE MANAGER AT THE DEALERSHIP
AND MY CASE WAS CLOSED BECAUSE ACCORDING TO THE SHOP TECHNICIAN
AND NISSAN, THERE'S NOTHING "MECHANICALLY" WRONG WITH MY VEHICLE
AND IT IS "WORKING PROPERLY" IT JUST MAKES AN UNPLEASANT NOISE. SO I
CALLED NISSAN AND RE-OPENED MY CASE AND THE ASSISTANT OF MY CASE
MANAGER INFORMS ME THAT MY NEXT STEP WOULD BE TO TAKE IT TO A
DIFFERENT DEALERSHIP AND HAVE THEM DIAGNOSE IT AND SEE IF THEIR
FINDINGS ARE DIFFERENT. THERE ARE NO NEARBY ALTERNATE NISSAN
DEALERSHIPS THAT I CAN EASILY TAKE MY VEHICLE TO. NISSAN IS FORCING ME
TO CONTINUE DRIVING MY VEHICLE DESPITE THEM KNOWING THERE IS A
KNOWN FAILURE AND EXPECTING ME TO CONTINUE MAKING MONTHLY
PAYMENTS FOR A VEHICLE THAT I DO NOT FEEL SAFE DRIVING.

August 7, 2018 NHTSA ID NUMBER: 11118369
Components: POWER TRAIN
NHTSA ID Number: 11118369

Incident Date August 7, 2018
Consumer Location NEW ROCHELLE, NY
Vehicle Identification Number KNMAT2MVXGP****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
TL* THE CONTACT OWNS A 2016 NISSAN ROGUE. WHILE DRIVING 65 MPH, THE
TRANSMISSION FAILED. UPON DEPRESSING THE ACCELERATOR PEDAL, A LOUD
DRAGGING NOISE WAS HEARD. THE VEHICLE WAS TAKEN TO AN INDEPENDENT
MECHANIC WHO DIAGNOSED THAT THE CVT WAS FAULTY. A DEALER AND THE
MANUFACTURER WERE NOT MADE AWARE OF THE FAILURE. THE VEHICLE WAS
NOT REPAIRED. THE FAILURE MILEAGE WAS APPROXIMATELY 69,000.

August 11, 2018 NHTSA ID NUMBER: 11119320
Components: POWER TRAIN
NHTSA ID Number: 11119320
Incident Date August 2, 2018
Consumer Location Unknown
Vehicle Identification Number KNMAT2MV9GP****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0

                                                                  Page 58 of 75

  Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 58 of 75 PageID #: 129
DEATHS:0
MY 2016 NISSAN ROGUE EXPERIENCED AN ABRUPT AND TOTAL FAILURE OF THE
CVT TRANSMISSION. I WAS NOT ABLE TO ACCELERATE AND THE VEHICLE
WOULD LURCH AND LOSE POWER. THIS ABRUPT FAILURE MAKES ME FEEL VERY
UNSAFE FOR MYSELF AND MY FAMILY THAT RIDES IN THIS CAR, HAD IT
STALLED ON THE BUSY ST LOUIS MO INTERSTATES WE WOULD HAVE BEEN HIT
AND POSSIBLY KILLED, LUCKILY I WAS ON A BUSY, BUT LESS TRAVELED ROAD
AND I WAS ABLE TO LIMP THE CAR TO THE DEALERSHIP. MY VEHICLE ONLY HAS
41,000 MILES ON IT. ONCE I GOT TO THE DEALERSHIP, I INSISTED THAT THEY
RIDE WITH ME SO THEY KNEW WHAT WAS HAPPENING AND NOT TRY TO SAY
THAT THEY COULDN'T REPLICATE THE ISSUE WHEN DRIVING IT ALONE. THE
SERVICE PROFESSIONAL WAS VERY UPFRONT AND HONEST WITH ME AND TOLD
ME IT WAS DEFINITELY THE TRANSMISSION AND NISSAN HAS TONS OF THESE
ISSUES WITH THEIR VEHICLES. MY CAR HAS BEEN IN THE SHOP FOR OVER A
WEEK NOW FOR A TRANSMISSION REBUILD. HOWEVER, NISSAN IS NOT
OFFERING AN EXTENDED WARRANTY OR ANYTHING ON IT, EVEN THOUGH THEY
KNOW THEY ARE FAULTY AND DANGEROUS, I WILL ONLY HAVE 20,000 MILES
LEFT ON MY WARRANTY ONCE I PICK MY CARE UP FROM THE DEALERSHIP.
NISSAN DOESN'T OFFER LOANER CARS TO THOSE WITH WARRANTY WORK THAT
NEEDS DONE, WE HAVE TO PAY $35 A DAY DUE TO THEIR FAULTY VEHICLES,
THE LEAST THEY CAN DO IS OFFER LOANER VEHICLES FOR WARRANTY WORK!
NISSAN NEEDS TO HELD ACCOUNTABLE FOR THEIR LEMON VEHICLES AND BE
REQUIRED TO BUY THEM BACK ON THE FIRST TRANSMISSION FAILURE. I NO
LONGER FEEL SAFE DRIVING THIS CAR, EVEN WITH THE REBUILT TRANSMISSION
AND I DON'T THINK THAT IT SHOULD BE MY RESPONSIBILITY TO TRADE THE
CAR IN, ROLL OVER THOUSANDS TO ANOTHER VEHICLE LOAN AND PAY $1500 OR
MORE IN TAXES TO LICENSE AND TITLE ANOTHER VEHICLE. NISSAN NEEDS TO
TAKE CARE OF THIS AND THEY NEED TO BE FINED FOR THEIR CONTINUED USE
OF FAULTY TRANSMISSIONS AND MADE TO BUY BACK FAULTY AND
DANGEROUS VEHICLES.

September 30, 2018 NHTSA ID NUMBER: 11132341
Components: ELECTRICAL SYSTEM, ENGINE, POWER TRAIN
NHTSA ID Number: 11132341
Incident Date September 28, 2018
Consumer Location SANTEE, CA
Vehicle Identification Number JN8AT2MT6GW****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
CAR DOES NOT GO INTO GEAR. SLIPS OUT OF GEAR WHEN DRIVING. WILL NOT
ACCELERATE AFTER STOPPING. IT REVS UP AND THEN ACCELERATES QUICKLY
ALMOST CAUSING ME TO HIT THE CAR IN FRONT OF ME.



                                                                 Page 59 of 75

 Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 59 of 75 PageID #: 130
November 19, 2018 NHTSA ID NUMBER: 11152378
Components: POWER TRAIN
NHTSA ID Number: 11152378
Incident Date November 10, 2018
Consumer Location LIVE OAK, FL
Vehicle Identification Number KNMAT2MT1GP****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
TRANSMISSION FAILURE AT 69450 MILE SOLENOID COMPARTMENT B INSIDE
TRANSMISSION DEALER SAYS TRANSMISSION NEEDS REPLACING CAR OUTSIDE
OF WARRANTEE FOR POWERTRAIN OF 60000 MILES. CAR TRANSMISSION
STARTED SLIPPING WHILE ON HIGHWAY IN CRUISE CONTROL RPM REVIVING
HIGH WITHOUT PRESSING THE ACCELARATOR EVENTUALLY STOPPED HAD TO
TOW TO DEALER.

January 10, 2019 NHTSA ID NUMBER: 11166223
Components: POWER TRAIN
NHTSA ID Number: 11166223
Incident Date January 7, 2019
Consumer Location CINCINNATI, OH
Vehicle Identification Number 5N1AT2MV1GC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
TL* THE CONTACT OWNS A 2016 NISSAN ROGUE. THE CONTACT STATED THAT
THE TRANSMISSION WOULD NOT SHIFT INTO GEAR CORRECTLY AND THE RPM
READING WAS INACCURATE. IN ADDITION, THE CHECK ENGINE WARNING
INDICATOR ILLUMINATED AND "FRONT END COLLISION" APPEARED ON THE
INSTRUMENT PANEL. THE VEHICLE WAS TAKEN TO A LOCAL MECHANIC WHO
DIAGNOSED THAT THE TRANSMISSION WAS FAULTY. THE VEHICLE WAS NOT
REPAIRED. THE DEALER AND MANUFACTURER WERE NOT MADE AWARE OF THE
FAILURE. THE FAILURE MILEAGE WAS 82,000.

April 6, 2019 NHTSA ID NUMBER: 11194378
Components: POWER TRAIN
NHTSA ID Number: 11194378
Incident Date March 30, 2019
Consumer Location CHESAPEAKE BEACH, MD
Vehicle Identification Number KNMAT2MV5GP****
Summary of Complaint
CRASH:No

                                                                  Page 60 of 75

  Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 60 of 75 PageID #: 131
FIRE:No
INJURIES:0
DEATHS:0
TRANSMISSION FAILED AT 59,000 MILES. TRUCK JUST STOP AND LOST POWER. IT
WOULDN’T GO INTO GEAR ACCELERATE OR ANYTHING. THIS HAPPENED WHILE I
WAS DOING 55MPH IT JUST SHUT DOWN AND THANK GOD I WAS ABLE TO ROLL
TO THE SHOULDER. THERE WAS NO WARNING.

April 20, 2019 NHTSA ID NUMBER: 11202709
Components: POWER TRAIN, SUSPENSION
NHTSA ID Number: 11202709
Incident Date April 20, 2019
Consumer Location HIGHLANDS RANCH, CO
Vehicle Identification Number 5N1AT2MV2GC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
ABOUT A YEAR AGO (2018) MY CAR STARTED OCCASIONALLY LOSING POWER
AFTER I HAD STOPPED AT A LIGHT OR STOP SIGN AFTER DRIVING ON A CITY
STREET OR GETTING OFF THE HIGHWAY. I WOULD PUSH THE GAS PEDAL AND
MY CAR WOULD NOT MOVE UNTIL ABOUT 5 SECONDS LATER. IF I KEEP DRIVING
WHILE THIS HAPPENS, EVENTUALLY THE CAR WILL NOT GO OVER 40 MPH, THE
RPMS WILL GO UP TO 4K-5K AND THE ENGINE WILL REV WITHOUT GAINING
SPEED. IT WILL THEN START LURCHING FORWARD AND JERKING BACK AND
FORTH. I FINALLY FIGURED OUT THAT IF I STOP AND THEN RESTART MY CAR,
THE ISSUE SUBSIDES. HOWEVER, THIS ISSUE HAS STARTED HAPPENING MORE
AND MORE FREQUENTLY. I WOULD ESTIMATE DRIVING THE CAR FOR AN HOUR,
IT WILL HAPPEN 7-8 TIMES (WHEN TURNING THE CAR OFF, THEN ON AGAIN). IT
MAKES DRIVING DANGEROUS WHEN I AM NOT ABLE TO ACCELERATE WHEN
NEEDED OR WHEN MY CAR IS JERKING UNCONTROLLABLY.

MY STRUTS ALSO KEEP SQUEAKING WHEN I GO OVER SPEED BUMPS OR ANY
OTHER BUMP. THE DEALER REPEATEDLY TELLS ME IT’S A KNOWN ISSUE BUT
NOTHING THAT NEEDS TO BE REPLACED SINCE IT’S NOT A SAFETY ISSUE.

May 10, 2019 NHTSA ID NUMBER: 11206860
Components: POWER TRAIN, VEHICLE SPEED CONTROL, UNKNOWN OR OTHER
NHTSA ID Number: 11206860
Incident Date May 9, 2019
Consumer Location GLENDALE HEIGHTS, IL
Vehicle Identification Number 5N1AT2MM8GC****
Summary of Complaint
CRASH:No
FIRE:No

                                                                 Page 61 of 75

 Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 61 of 75 PageID #: 132
INJURIES:0
DEATHS:0
-CAR HAS 56,000 MILES

-A FEW TIMES OVER THE PAST FEW MONTHS, IT HESITATES WHEN
ACCELERATING FROM A FULL STOP

-YESTERDAY, IT HAPPENED A LOT, AND SEVERAL TIMES I EVEN PUSHED THE
ACCELERATOR TO THE FLOOR, AND NOTHING HAPPENED...THEN IT SUDDENLY
REVVED AND SHOT FORWARD AFTER A FEW SECONDS. TERRIFYING.

-I RESEARCHED AND IT'S A KNOWN ISSUE, BUT TODAY THE DEALER SAID THEY
WON'T DO ANYTHING BECAUSE NO ERROR CODES, ETC., ARE SHOWING UP.

June 27, 2019 NHTSA ID NUMBER: 11222944
Components: ENGINE, FUEL/PROPULSION SYSTEM, POWER TRAIN
NHTSA ID Number: 11222944
Incident Date June 14, 2019
Consumer Location CHARLESTON, SC
Vehicle Identification Number KNMAT2MT2GP****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
I PURCHASED A 2016 ROGUE SV (VIN [XXX], I HAVE HAD NOTHING BUT
PROBLEMS WITH THIS VEHICLE SINCE I BROUGHT IT HOME. I HAD THE HEAD
UNIT REPLACE NO LESS THAN 4 SEPARATE TIMES BECAUSE IT WOULD STOP
WORKING AND GO BLACK. THE CAR HAD LESS THAN 10,000 MILES ON IT. I WAS
TOLD IT WAS BEING REPLACED WITH A "BRAND NEW UNIT". THE DEALERSHIP
FORGOT TO TRANSFER MY XM SUBSCRIPTION TO THE NEW UNIT, SO WHEN I
CALLED TO ACTIVATE I FIND OUT NOT ONLY IS IT NOT NEW, ITS 4 YEARS OLDER
THAN THE CAR I OWN. WHILE REPLACING THIS THE TECHNICIANS DESTROYED
THE SURROUNDING TRIM.

LAST JUNE MY CAR STARTED STALLING OUT, THIS HAPPENED ON MULTIPLE
OCCASIONS. THE ENGINE DIED BUT THE ELECTRICAL COMPONENTS STAYED ON.
IT HAS DIED AT GAS STATIONS, STOP LIGHTS AND PULLING ONTO A ROADWAY.
IT CONTINUES TO SHUDDERS AT STOP LIGHTS. NISSAN WAS UNABLE TO
REPLICATE THE EVENTS SO I WAS TOLD TO TAKE IT HOME.

LAST WEEK MY ROGUE BEGAN TO PUSH 6000 RPMS WHILE ON THE HIGHWAY,
PEDAL TO THE FLOOR AND I NEVER MADE IT ABOVE 45MPH. DURING THIS EVENT
THE CAR WOULDN'T GO BELOW 4000RPMS, THIS EVENT LASTED ABOUT 30MINS.
THIS HAPPENED MULTIPLE TIMES AND WE HAVE VIDEO OF THE EVENTS, ABOUT
15 MINUTES WORTH. I WAS TOLD THIS WEEK THAT THE DEALERSHIP HAD SENT

                                                                 Page 62 of 75

 Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 62 of 75 PageID #: 133
THE ISSUES TO NISSAN, AND THAT WITH THE VIDEO/THE COMPLAINTS THAT
NISSAN WOULD REPLACE AND FIX WHAT THEY BELIEVED TO BE THE PROBLEM,
SOMETHING WITH THE TRANSMISSION. THE DEALERSHIP THEN CALLED MY
HUSBAND AND TOLD HIM THAT WE COULD PICK UP THE VEHICLE AND TAKE IT
HOME. THEY TOLD HIM THAT "NISSAN CREATED A TECHNOLOGY" THAT IS NOW
INSTALLED IN THE VEHICLE SO THE NEXT TIME AN EVENT HAPPENS IT WILL
RECORD IT, TO CONTINUE DRIVING IT FOR A 1,000 MILES.

I FEEL UNSAFE IN THIS VEHICLE. I DO NOT TRUST THIS VEHICLE TO DELIVER MY
DAUGHTER AND I SAFELY AND RELIABLY TO OUR DESTINATION. I WILL BE
HAPPY TO SHARE THE VIDEO AS WELL

INFORMATION REDACTED PURSUANT TO THE FREEDOM OF INFORMATION ACT
(FOIA), 5 U.S.C. 552(B)(6). *TT

June 28, 2019 NHTSA ID NUMBER: 11223189
Components: POWER TRAIN
NHTSA ID Number: 11223189
Incident Date June 18, 2019
Consumer Location POUGHQUAG, NY
Vehicle Identification Number 5N1AT2MV3GC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
THERE IS A KNOWN ISSUE WITH NISSAN CVT TRANSMISSIONS IN THIS YEAR,
MAKE AND MODEL VEHICLE. NISSAN IS ACCEPTING NO RESPONSIBILITY AND
ISSUING NO RECALLS. MY VEHICLE WILL LOSE POWER OUT OF NOWHERE WHEN
I'M DRIVING CAUSING ME TO NOT BE ABLE TO ACCELERATE ABOVE 40MPH AT 4-
5 RPM, THE GAS PEDDLE DOES NOT WORK YOU CAN FEEL THE PULL ON THE CAR
THERE IS NO POWER. I NEED TO TAKE MY FOOT OFF THE GAS TO NOT BLOW MY
TRANSMISSION BUT THEN I DROP TO ABOUT 20MPH AND ON HIGHWAYS OR
EVEN SIDE ROADS THIS IS VERY DANGEROUS AND NOT ALWAYS POSSIBLE.
BECAUSE THIS ONLY HAPPENS HERE AND THERE (3 TIMES IN THE LAST MONTH)
AND NEVER PREDICTABLY, THE DEALERSHIP IS SAYING THEY CANNOT FIX OR
DO ANYTHING TO THE CAR WITHOUT THE ISSUE HAPPENING THERE UNDER
THEIR SUPERVISION. AS I STATED, THIS IS A KNOWN ISSUE AND WELL
DOCUMENTED FROM CURRENT AND PREVIOUS NISSAN OWNERS AND
EVERYONE'S DESCRIPTION OF THE INCIDENTS ARE IDENTICAL. THERE NEEDS TO
BE A RECALL AND THIS NEEDS TO BE FIXED ON ALL VEHICLES BEFORE
SOMEONE DIES.
June 28, 2019 NHTSA ID NUMBER: 11228252
Components: POWER TRAIN
NHTSA ID Number: 11228252
Incident Date June 26, 2019

                                                                 Page 63 of 75

 Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 63 of 75 PageID #: 134
Consumer Location GREENFIELD CENTER, NY
Vehicle Identification Number KNMAT2MV9GP****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
CAR SUDDENLY STOPS ACCELERATING WHILE DRIVING (THIS HAPPENED WHILE
DRIVING 65 MPH ON AN INTERSTATE HIGHWAY). CVT TRANSMISSION REPLACED
AT 9,000 MILES (YES, BRAND NEW CAR) AND NOW NEEDS NEW CVT FOR SAME
PROBLEM AT 69,000 MILES, HOWEVER THIS TIME NOT UNDER WARRANTY. TWO
TRANSMISSION FAILURES UNDER DANGEROUS CIRCUMSTANCES WITH NO
WARNING! NOT A GOOD TRACK RECORD NISSAN.

October 7, 2019 NHTSA ID NUMBER: 11266828
Components: POWER TRAIN
NHTSA ID Number: 11266828
Incident Date September 15, 2019
Consumer Location LA CENTER, WA
Vehicle Identification Number KNMAT2MV1GP****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
CAR LOST ACCELERATION WHEN GOING DOWN A LONG HILL AT ABOUT 45 MPH
ON THE MAIN ROAD FROM OUR HOUSE TO OUR TOWN. RPM'S WERE GOING UP
AND DOWN WITHOUT ANY PRESSURE APPLIED TO GAS OR BRAKES. CAR WAS
THEN HARD TO PUT INTO GEAR, YOU COULD GET IT TO ENGAGE AFTER 5-10
TIMES TRYING. NO WARNING LIGHTS CAME ON. THIS WAS LESS THAN 2MOS
AFTER THE PC490 CAMPAIGN WAS PREFORMED ON MY CAR AND A
TRANSMISSION OIL CHANGE.

October 7, 2019 NHTSA ID NUMBER: 11266837
Components: UNKNOWN OR OTHER
NHTSA ID Number: 11266837
Incident Date October 7, 2019
Consumer Location GASTONIA, NC
Vehicle Identification Number KNMAT2MV3GP****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
I RECENTLY PURCHASED A 2016 NISSAN ROGUE S AWD WITH ABOUT 30,034
MILES ON IT. THE NEXT DAY AFTER DRIVING ABOUT 75 MILES IT STARTED

                                                                 Page 64 of 75

 Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 64 of 75 PageID #: 135
JERKING AND STALLING IN TRAFFIC, AND HAVING ISSUES GOING FROM PARK TO
DRIVE AND DRIVE TO REVERSE. ON THE DAY AFTER, WHICH IS TODAY THE
VEHICLE WOULD NOT SHIFT FROM PARK TO DRIVE AND INSTEAD OF DRIVING
FORWARD WHILE IN DRIVE, THE VEHICLE STARTED TO ROLL BACKWARDS ON
OUR SIDE WALK WITH MY 6 YEAR OLD SON AND I INSIDE. MY FIANCÉ AND I
ATTEMPTED TO GET THE VEHICLE TO SHIFT GEARS AND WE WERE NOT
SUCCESSFUL. IT SEEMS AS IF THE CVT TRANSMISSION FAILED. I IMMEDIATELY
CONTACTED THE DEALERSHIP AND THEY CAME TO PICK IT UP VIA TOW.

November 5, 2019 NHTSA ID NUMBER: 11278314
Components: POWER TRAIN
NHTSA ID Number: 11278314
Incident Date July 10, 2019
Consumer Location EFFINGHAM, NH
Vehicle Identification Number KNMAT2MV5GP****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
TL* THE CONTACT OWNS A 2016 NISSAN ROGUE. THE CONTACT STATED THAT
THE TRANSMISSION VIBRATED WHILE DRIVING 30 TO 60 MPH. THERE WERE NO
WARNING INDICATORS ILLUMINATED. THE VEHICLE WAS TAKEN TO AN
UNKNOWN DEALER WHO STATED THAT THE TRANSMISSION VIBRATION WAS
NORMAL. THE VEHICLE WAS EQUIPPED WITH A CONTINUOUSLY VARIABLE
TRANSMISSION. ON ONE OCCASION, THE RPMS INCREASED WHEN THE GEAR
WAS SHIFTED. THE MANUFACTURER WAS CONTACTED AND PROVIDED CASE
NUMBER: 37751621. THE VEHICLE WAS NOT DIAGNOSED OR REPAIRED. THE
FAILURE MILEAGE WAS 46,000.

January 14, 2020 NHTSA ID NUMBER: 11299346
Components: POWER TRAIN
NHTSA ID Number: 11299346
Incident Date January 10, 2020
Consumer Location MORRILTON, AR
Vehicle Identification Number KNMAT2MT8GP****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
TL* THE CONTACT OWNS A 2016 NISSAN ROGUE. THE CONTACT STATED THAT
WHEN DRIVING IN WINDY CONDITION WITH THE CRUISE CONTROL SET AT 65 TO
70 MHP, THE CHECK ENGINE LIGHT ILLUMINATED AND THE RMP FLUCTUATED
FROM 2,000 TO 3000. THE CONTACT DISCONNECTED THE CRUISE CONTROL
HOWEVER, THE RPM CONTINUED TO BE FLUCTUATED FROM 2,000 TO 3,000. THE

                                                                 Page 65 of 75

 Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 65 of 75 PageID #: 136
CONTACT WAS ABLE TO DRIVE THE VEHICLE HOME. THE CONTACT SPOKE TO
THE MANUFACTURER. THE MANUFACTURER ADVISED THE CONTACT TO TAKE
THE VEHICLE TO THE DEALER TO HAVE A DIAGNOSTIC PERFORMED. THE
MANUFACTURER ADVISED THE CONTACT THAT THE 2016 NISSAN ROGUE WAS
NOT INCLUDED IN THE MANUFACTURER WARRANTIED TRANSMISSION
REPLACEMENT THAT WAS FOR 5 YEARS OR 60,000 MILES WHICH WAS EXTENDED
TO 10 YEAR OR 120,000 MILES. THE MANUFACTURER PROVIDED THE CONTACT
CASE NUMBER 38531446. THE VEHICLE WAS NOT TAKEN TO THE DEALER TO
HAVE A DIAGNOSTIC PERFORMED. THE VEHICLE WAS NOT REPAIRED. THE
APPROXIMATE FAILURE MILEAGE WAS 116,000.

January 20, 2020 NHTSA ID NUMBER: 11300472
Components: POWER TRAIN
NHTSA ID Number: 11300472
Incident Date January 20, 2020
Consumer Location SUGAR TREE, TN
Vehicle Identification Number KNMAT2MTXGP****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
SITTING IN HEAVY TRAFFIC ON THE INTERSTATE, TRAFFIC WAS MOVING VERY
SLOW (STOP AND GO) AS I DEPRESSED THE GAS PEDAL THE CAR BEGAN TO
SHUDDER AND JOLT. I RELEASED THE GAS PEDAL AND TRIED AGAIN AND
RECEIVED THE SAME RESULT. ONCE I WAS ABLE TO ACCELERATE MORE I WAS
ABLE TO CONTINUE. I THEN TOOK MY VEHICLE TO MY MECHANIC WHERE HE
EXPLAINED MY TRANSMISSION WAS GOING TO STOP WORKING AND I WILL
NEED A NEW TRANSMISSION. HE HAD A MACHINE THAT WAS HOOKED UP TO MY
VEHICLE SHOWING THE CVT CODE. I DID NOT THINK TO ASK FOR A COPY OF THE
READ OUT.

January 22, 2020 NHTSA ID NUMBER: 11301259
Components: POWER TRAIN
NHTSA ID Number: 11301259
Incident Date January 18, 2020
Consumer Location SPENCER, TN
Vehicle Identification Number KNMAT2MV2GP****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
BOUGHT THIS CAR FOR OUR 16 YEAR OLD DAUGHTER TO DRIVE. IT HAS 16,000
MILES ON IT. IT HAS STARTED SHUTTERING AND LURCHING UPON
ACCELERATION. AT ONE POINT SHE WAS DRIVING IT ON A BUSY FOUR LANE

                                                                 Page 66 of 75

 Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 66 of 75 PageID #: 137
HIGHWAY AND IT STARTED LURCHING AND THE CAR DIED IN THE MIDDLE OF
THE HIGHWAY. LUCKILY SHE WAS ABLE TO MOVE TO THE SHOULDER. THIS IS A
MAJOR SAFETY ISSUE. WE TOOK THE CAR TO THE DEALERSHIP AND THEY
UPDATED THE SOFTWARE. MY HUSBAND WENT TO PICK IT UP AND IT DID IT AS
HE WAS LEAVING THE DEALERSHIP. HE IMMEDIATELY TURNED AROUND AND
LEFT THE VEHICLE AGAIN. THEY ARE SAYING THAT IT MAY BE THE BELT INSIDE
THE TRANSMISSION.

April 6, 2020 NHTSA ID NUMBER: 11320350
Components: POWER TRAIN
NHTSA ID Number: 11320350
Incident Date April 3, 2020
Consumer Location ELLIJAY, GA
Vehicle Identification Number KNMAT2MV6GP****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
BEARING WORN OUT IN TRANSMISSION AT 67000 MILES; THE ONLY WARNING I
HAD WAS A NOISE COMING FROM UNDER THE CAR WHEN CAR WAS IN MOTION
SOUNDED LIKE THE SPIN CYCLE OF A WASHING MACHINE, NO NOISE HEARD
WHEN CAR WAS STOPPED NO WARNING LIGHT ON THE DASH BOARD BUT HAD
TO REPLACE ENTIRE TRANSMISSION
May 11, 2020 NHTSA ID NUMBER: 11324131
Components: POWER TRAIN
NHTSA ID Number: 11324131
Incident Date May 10, 2020
Consumer Location PROSPER, TX
Vehicle Identification Number KNMAT2MT7GP****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
WHEN MOVING DOWN HIGHWAY 289 NORTHBOUND IN FRISCO, TEXAS AT A
SPEED OF APPROXIMATELY 55 MPH, THE VEHICLE BEGAN TO SHUDDER AND
LOSE POWER, AND EVENTUALLY STOPPED MOVING WHILE THE GAS PEDAL WAS
ENGAGED. FOR A FEW MINUTES I WAS STUCK IN THE RIGHT LINE AND THE
VEHICLE WOULD NOT GO INTO GEAR. I EVENTUALLY TURNED THE CAR OFF AND
TURNED IT BACK ON AND THE VEHICLE ENGAGED THE TRANSMISSION. AND
WHEN I STARTED TO MOVE AGAIN THE VEHICLE SHUDDERED AND WHEN I GOT
UP TO ABOUT 25 MPH AND THE SAME ISSUE HAPPENED A SECOND TIME. AND I
WAS STALLED A SECOND TIME ON THE HIGHWAY. I TURNED THE CAR OFF AND
BACK ON AND WAS ABLE TO DRIVE THE CAR A FEW HUNDRED YARDS TO A
TURNOUT. THIS IS A VERY DANGEROUS PROBLEM AND LUCKILY I WAS ABLE TO

                                                                 Page 67 of 75

 Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 67 of 75 PageID #: 138
GET OFF THE ROAD AND AVOID A DANGEROUS COLLISION. I HAD TO BE TOWED
A FEW MILES TO MY HOME WHERE THE VEHICLE IS NOW LOCATED. *TR

June 1, 2020 NHTSA ID NUMBER: 11326827
Components: POWER TRAIN, VEHICLE SPEED CONTROL
NHTSA ID Number: 11326827
Incident Date September 12, 2019
Consumer Location BOWIE, MD
Vehicle Identification Number 5N1AT2MV0GC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
AT ABOUT 58000 MILES SEPT 2019 I FIRST NOTICED ISSUES WITH ACCELERATION
AND NOISE. I WAS ABOUT TO GO OUT OF TOWN AND WAS AFRAID TO GET ON
THE HIGHWAY. I TOOK MY CAR TO NISSAN OF BOWIE. THE SERVICE
REPRESENTATIVE SAID THERE WERE NO CODES ACTIVATED AND NO RECALLS
ON THE CAR. HE GAVE ME A LIST OF OTHER CONCERNS FOR MY CAR (BRAKES,
ROTORS, AND TIRES). I LEFT THE DEALERSHIP AND DID NOT DRIVE OUT OF
TOWN AS PLANNED. MY HUSBAND REPLACED MY ROTORS, BRAKES, AND TIRES.
STILL THE CAR WAS SHAKY. NEXT TRIP OUT OF TOWN WAS IN MAY 2020. MY
CAR STALLED OUT WHILE WE WERE ON THE HIGHWAY TO VISIT MY FAMILY IN
KENTUCKY. WE WERE AN HOUR AWAY FROM OUR HOTEL AND DROVE
EXTREMELY SLOW. NO DEALERSHIPS WERE OPEN ON SUNDAY. WE TOOK MY
CAR TO COYLE NISSAN IN SOUTHERN INDIANA. THIS TIME THE CHECK ENGINE
LIGHT WAS ON. THEY EXPLAINED THAT THE TRANSMISSION WAS COMPLETELY
TRASHED AND OUT OF WARRANTY. I TRIED TO SEE IF MY INSURANCE COMPANY
WOULD COVER IT. A SERVICE TECHNICIAN AT THIS LOCATION TOLD MY
INSURANCE COMPANY THERE IS NOTHING I COULD HAVE DONE TO DAMAGE
THE TRANSMISSION. IT GOES OUT ON ITS OWN. THE CVT TRANSMISSIONS HAVE
HAD THIS PROBLEM FOR YEARS. I CALLED THE NISSAN WARRANTY PEOPLE TO
GET SUPPORT. THEY AGREED TO PAY PARTS AND NOT LABOR. WHILE I WAS
STRANDED OUT OF TOWN AND STUCK IN A HOTEL, I HAD TO PAY 2000 DOLLARS
FOR LABOR TO GET BACK ON THE ROAD AND RETURN TO MARYLAND. I FILED A
BBB AUTOLINE COMPLAINT AND THEY SAID THEY ONLY HELP WITH CARS LESS
THAN 3 YEARS OLD. MY SECOND TRANSMISSION WAS PUT IN ON MAY 14TH AND
WENT OUT LESS THAN TWO WEEKS LATER ON MAY 27TH. I NOTICED ISSUES THIS
TIME AS SOON AS WE HEADED TO MARYLAND. IT STALLED OUT COMPLETELY
WHILE I WAS ON THE HIGHWAY AGAIN. THIS CAR IS NOT SAFE. I AM STILL
MAKING PAYMENTS ON THIS CAR AND AM ON A THIRD TRANSMISSION. THERE
WAS A CLASS-ACTION LAWSUIT AGAINST NISSAN FOR THE EXACT
TRANSMISSION IN 2019 ON OTHER MODELS. *TR

June 21, 2020 NHTSA ID NUMBER: 11329905
Components: POWER TRAIN

                                                                  Page 68 of 75

  Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 68 of 75 PageID #: 139
NHTSA ID Number: 11329905
Incident Date June 10, 2020
Consumer Location CUMMINGTON, MA
Vehicle Identification Number JN8AT2MV1GW****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
BAD CVT TRANSMISSION

July 3, 2020 NHTSA ID NUMBER: 11337369
Components: POWER TRAIN
NHTSA ID Number: 11337369
Incident Date June 24, 2020
Consumer Location LEWIS CENTER, OH
Vehicle Identification Number KNMAT2MVXGP****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
TOOK CAR IN TO DEALER DUE TO NOISE, CORPORATE INVESTIGATOR NEEDED
TO COME IN TO REVIEW, AND REPLACED TRANSFER CASE. UPON PICKING CAR
UP, NOISE STILL THERE AND UPON FURTHER INSPECTION CVT TRANMISSION
ASSEMBLY REPLACED. UPON PICKING UP THIRD TIME, GRINDING NOISE EASILY
HEARS WHEN ACCELERATING. ALL ISSUES OCCURRED WHILE DRIVING, AND
LUCKILY TRANSMISSION DID NOT FAIL. CONCERN NOT ONLY ABOUT
TRANSMISSION ISSUE PREVALENT IN OTHER NISSAN MODELS INCLUDING
OLDER ROGUES, BUT DEALER CONTINUING TO RETURN VEHICLE WHEN EASILY
DISCERNIBLE TO NON-MECHANIC THAT ISSUES HAVE NOT BEEN CORRECTED.

July 16, 2020 NHTSA ID NUMBER: 11339752
Components: POWER TRAIN
NHTSA ID Number: 11339752
Incident Date July 15, 2020
Consumer Location Unknown
Vehicle Identification Number KNMAT2MV8GP****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
PREMATURE FAILURE OF CVT TRANSMISSION

OTHER ROUGE COVERED TO 120,000 MILES

                                                                  Page 69 of 75

  Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 69 of 75 PageID #: 140
July 27, 2020 NHTSA ID NUMBER: 11341730
Components: POWER TRAIN
NHTSA ID Number: 11341730
Incident Date July 24, 2020
Consumer Location LOUISBURG, NC
Vehicle Identification Number 5N1AT2MN0GC****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
DEFECTIVE TRANSMISSIONS JERK, STALL, SHUDDER, HESITATE, AND EVEN
SUFFER FROM PREMATURE TRANSMISSION FAILURE. UNEXPECTED SURGE OF
POWER FROM THE ENGINE. I CARRIED IT IN THE NISSAN CROSSROADS WAKE
FOREST NC. THEY TOLD ME CVT UNIT NEEDS REPLACING.

THE VEHICLE LEFT ME STRANDED ON INTERSTATE 40 DRIVING BACK FROM
MORRISVILLE NC FROM WORK. AFTER SEVERAL TRIES I FINALLY GOT IT TO THE
DEALERSHIP AT 11PM LEAVING ME STALLED AGAIN . I COULD HAVE CAUSED AN
ACCIDENT.

THE VEHICLE ONLY HAS 92,612 MILES. NISSAN WON’T TAKE ANY INTEREST IN
PAYING FOR THE REPAIRS EVEN THOUGH THEY HAVE HAD LAWSUITS ALONG
WITH MULTIPLE COMPLAINTS ABOUT THEIR CVT TRANSMISSION.

I’M A SINGLE MOM WORKING DURING THIS COVID VIRUS TO SHIPPER MYSELF
AND MY CHILD WITH NO OTHER INCOME. THIS VEHICLE IS TOO NEW TO HAVE
THESE PROBLEMS. I HAVE TO DRIVE AN HOUR TO WORK AND AN HOUR BACK. I
NEED A VEHICLE ASAP . I’M STILL LOCK IN PAYMENTS WITH THIS VEHICLE AND
CANNOT AFFORD TO TRADE WITH THIS VEHICLE MALFUNCTIONING.

August 1, 2020 NHTSA ID NUMBER: 11342738
Components: POWER TRAIN
NHTSA ID Number: 11342738
Incident Date August 1, 2020
Consumer Location COTTAGE GROVE, MN
Vehicle Identification Number KNMAT2MV0GP****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
TRANSMISSION FAILED. DRIVING ON FREEWAY AND THE CAR LOST TOTAL
POWER. RPM REV HIGH NO POWER. COASTED TO A STOP. TRIED TO SHIFT IN
DIFFERENT GEARS AND DOES NOT RESPOND. CAR WILL NOT DRIVE MORE THAN

                                                                 Page 70 of 75

 Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 70 of 75 PageID #: 141
15 MILES PER HOURS AND THE TRANSMISSION IS THING TO SHIFT TO DIFFERENT
GEARS.

August 6, 2020 NHTSA ID NUMBER: 11343692
Components: POWER TRAIN
NHTSA ID Number: 11343692
Incident Date August 6, 2020
Consumer Location LITTLE FALLS, NY
Vehicle Identification Number KNMAT2MV0GP****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
2016 NISSAN ROGUE, 84, 000 MILES. VEHICLE BEGAN HAVING TROUBLE SHIFTING
GEARS WHILE DRIVING IT. SHUDDERING AND JERKING. RPM'S FLUCTUATING
ALL OVER THE TACH. CHECK ENGINE LIGHT CAME ON. I TOOL IT TO MY
MECHANIC TO PULL THE CODES, WHICH THEY DID, AND THEY REFERRED ME TO
THE DEALERSHIP. ON MY WAY HOME, DURING WHICH THE VEHICLE COULD GO
NO MORE THAN 25 MILES AN HOUR, IT COMPLETELY LOST POWER ON A SMALL
INCLINE. REVERSE AND DRIVE DID NOT WORK. I HAD TO HAVE SOMEONE PUSH
THE CAR BACK OUT OF THE INTERSECTION IT WAS STUCK IN. I HAD TO HAVE IT
TOWED. PROBLEM IS THE CVT TRANSMISSION.

August 10, 2020 NHTSA ID NUMBER: 11348506
Components: ENGINE, POWER TRAIN, UNKNOWN OR OTHER
NHTSA ID Number: 11348506
Incident Date August 10, 2020
Consumer Location BALTIMORE, MD
Vehicle Identification Number KNMAT2MV7GP****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
I PURCHASE A 2016 NISSAN ROGUE ON JULY 27,2019. ON AUGUST 20 I TOOK CAR
BACK TO DEALERSHIP AND STATED THAT THE CAR HAVE VIBRATION, CLICK
SOUND , THE HOOD WAS LIKE IT WAS GOING POP UP IF I WENT MORE THAN
65MPH AND WAS LIKE YOU HAD GIVE A LOT GAS FOR IT TO GO. THE SAY THEY
CHECK OUT AND NOTHING WAS WRONG. ONE DAY I WAS DRIVING DOWN AND
HAD TO PUSH PETAL ALL WAY DOWN AND THE CAR WAS STILL ONLY GOING
ABOUT 20 MPH BUT THE RPM WAS AT LIKE 5. WAS SACRED FEELING TOOK CAR
BACK TO DEALERSHIP AND THEY SAY NOTHING WAS WRONG. THEN ON JAN
1,2020 COMING DOWN 95 SOUTHBOUND AND MY WHOLE DASH BORED LIGHTS
CAME ON . I BELIEVE IT WAS EVERY SINGLE WARNING LIGHT CAME ON. WAS
TOLD THAT MY ABS WAS BAD AND IT WAS GOING COST AROUND 3800 TO BE

                                                                 Page 71 of 75

 Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 71 of 75 PageID #: 142
REPLACED. MY CAR STAYED AT NISSAN DEALERSHIP FOR OVER 2 MONTHS.
ONCE I RECEIVE MY CAR BACK STILL COMPLAIN ABOUT THE VIBRATION AND
HOOD. AGAIN WAS TOLD SINCE IT’S NO CHECK ENGINE LIGHT THERE’S NO
PROBLEM. ON JULY 17 MY CHECK ENGINE CAME ON AND MY RPM WAS GOING
UP TO LIKE 5. DROP MY CAR TO NISSAN TO HAVE LIGHT CHECK OUT WAS TOLD
THAT THERE’S WASN’T A LIGHT ON ONCE THEY PULL MY CAR IN SHOP. AGAIN
NO ANSWER. ON AUGUST 8 MY CAR WAS LIKE I HAD PUSH PEDAL ALL WAY AND
IT WAS GOING LIKE 25 MPH AND RPM WAS AT 4 BUT THE CHECK ENGINE LIGHT
AND AIRBAG LIGHT CAME ON. TOOK MY CAR BACK TO DEALERSHIP AND WAS
TOLD THAT IT WAS MY TRANSMISSION. NOW THAT MY WARRANTY HAS
EXPIRED JUST THE END OF JULY 2020 I CAN RECEIVE A DIAGNOSTIC IF PROBLEM.
BUT I HAVE BEEN EXPERIENCING THIS THINGS THE WHOLE YEAR I HAVE HAD
THE VEHICLE. I SEE THAT THERE ARE KNOW PROBLEM WITH THESE
TRANSMISSIONS IN ROGUE. I SEE WHERE THE WARRANTY HAS BEEN EXTENDED
FOR CVT TRANSMISSION SO WHY THAT DOESN’T APPLY TO MY VEHICLE?

September 18, 2020 NHTSA ID NUMBER: 11359775
Components: POWER TRAIN
NHTSA ID Number: 11359775
Incident Date August 19, 2020
Consumer Location WALTHAM, MA
Vehicle Identification Number KNMAT2MV4GP****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
WHILE DRIVING ON THE ROAD, MY VEHICLE SUDDENLY EXPERIENCED ISSUES
WITH ITS CVT. THE VEHICLE WAS OVERWORKING AND IN 4TH GEAR GOING 20
MPH ON A RURAL ROAD. THIS OCCURRED WITHIN A MONTH AFTER AN
INSPECTION, WITH MY VEHICLE PASSING WITH FULL MARKS. THE NISSAN CVT IS
FLAWED AND SHOULD BE RECALLED.

November 16, 2020 NHTSA ID NUMBER: 11374882
Components: AIR BAGS, POWER TRAIN
NHTSA ID Number: 11374882
Incident Date November 14, 2020
Consumer Location STILLWATER, PA
Vehicle Identification Number KNMAT2MV0GP****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
THE TRANSMISSION IS SLIPPING ON THIS VEHICLE AND ISN'T PART OF THE
MODELS THAT WAS RECALLED BUT IS THE SAME YEAR AS THE OTHER RECALLS.

                                                                 Page 72 of 75

 Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 72 of 75 PageID #: 143
December 19, 2020 NHTSA ID NUMBER: 11384163
Components: POWER TRAIN
NHTSA ID Number: 11384163
Incident Date November 27, 2020
Consumer Location OCOEE, FL
Vehicle Identification Number KNMAT2MT1GP****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
WAS DRIVING CAR AND TRANSMISSION DIED IN THE MIDDLE OF THE ROAD. HAD
TO HAVE IT TOWED TO REPAIR SHOP AND NEEDS A NEW TRANSMISSION. NISSAN
ONLY COVERS UP TO 60000 MILES AND I AM OVER THAT SO IF IS COSTING ME
$5000 TO REPLACE IT

December 28, 2020 NHTSA ID NUMBER: 11385290
Components: POWER TRAIN
NHTSA ID Number: 11385290
Incident Date November 15, 2020
Consumer Location STILLWATER, PA
Vehicle Identification Number KNMAT2MV0GP****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
THE TRANSMISSION ON THIS CAR BEGAN SLIPPING AND REFUSED TO GO INTO
GEAR. IT CLUNKED AND BUCKED ALONG AT LOW SPEEDS. ONCE IN DRIVE IT
WAS FINE, BUT WOULD NOT GO INTO ANOTHER GEAR. WE WERE ABLE TO GET IT
HOME AND THERE IS HAS SAT UNTIL 12/28/20 WHEN WE WERE ABLE TO GET IT
TOWED. WHEN WE TRIED TO GET IT INTO GEAR, IT WOULD NOT MOVE FROM
PARK TO NEUTRAL EVEN. WE DID NOT GO TO A DEALER AS THEY WERE TWICE
AS FAR AS THE MECHANIC WE FOUND. NISSAN REFUSED TO CONSIDER A
RECALL OR ISSUE EVEN WITH A SETTLED LAWSUIT ON OTHER CVT
TRANSMISSIONS. THEY WOULDN'T EVEN PAY FOR THE TOW AND SIMPLY SAID
"SORRY".

February 10, 2021 NHTSA ID NUMBER: 11395599
Components: ELECTRICAL SYSTEM, POWER TRAIN, VEHICLE SPEED CONTROL
NHTSA ID Number: 11395599
Incident Date November 27, 2020
Consumer Location HERMITAGE, TN
Vehicle Identification Number KNMAT2MT0GP****
Summary of Complaint

                                                                 Page 73 of 75

 Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 73 of 75 PageID #: 144
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
FIRST THE CHECK ENGINE LIGHT AND THE SLIP INDICATOR (OR TRACTION
CONTROL) LIGHT FOR THE VEHICLE DYNAMIC CONTROL WOULD COME ON AND
OFF WHILE DRIVING BOTH ON THE HIGHWAY AND OTHER ROADS. THEN ONE
DAY, I WENT TO START MY CAR AND ALL OF THE DASHBOARD LIGHTS BEGAN
FLASHING AND IT WOULDN'T START. WE BOUGHT JUMPER CABLES AND JUMPED
IT BUT IT STILL WOULDN'T START THE NEXT DAY. SO I BOUGHT A NEW BATTERY
AND IT WORKED FOR ABOUT A WEEK. THEN WHILE DRIVING TO WORK, THE SLIP
INDICATOR (TRACTION CONTROL) LIGHT CAME BACK ON AND IT WOULDN'T GO
ABOVE 20 MPH AND I HAD TO FLOOR THE GAS TO EVEN GET IT TO GO TO THAT
SPEED. THE VEHICLE WAS JERKING SO BAD, I HAD TO PULL OVER. I HAD TO
HAVE IT TOWED TO MY MECHANIC AND IT TURNS OUT IT NEEDED A NEW
TRANSMISSION WITH UNDER 100,000 MILES ON THE VEHICLE AND ONLY 4 YEARS
OLD WHEN IT HAPPENED! THIS CAR HAS BEEN WELL TAKEN CARE OF WITH
REGULAR SERVICING.

February 16, 2021 NHTSA ID NUMBER: 11396490
Components: POWER TRAIN
NHTSA ID Number: 11396490
Incident Date February 10, 2021
Consumer Location MASHPEE, MA
Vehicle Identification Number KNMAT2MV6GP****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
TL* THE CONTACT OWNS A 2016 NISSAN ROGUE. THE CONTACT STATED THAT
WHILE DRIVING 20 MPH AND EXITING OFF A CROSS RAMP ON THE HIGHWAY,
THE CONTACT HEARD AN ABNORMAL SOUND COMING FROM THE VEHICLE. THE
VEHICLE STALLED WITHOUT WARNING. THE CONTACT WAS UNABLE TO
RESTART THE VEHICLE. THE VEHICLE WAS TOWED TO AN INDEPENDENT
MECHANIC TO BE DIAGNOSED. THE CONTACT WAS INFORMED THAT THE
TRANSMISSION NEEDED TO BE REPLACED. THE CONTACT NOTIFIED FALMOUTH
MOTOR CAR (45 MA-28A, CATAUMET, MA 02534) AND WAS PROVIDED AN
ESTIMATE TO REBUILD THE TRANSMISSION. THE CONTACT DECLINED AND THE
VEHICLE WAS NOT REPAIRED. THE MANUFACTURER WAS NOTIFIED OF THE
FAILURE. THE APPROXIMATE FAILURE MILEAGE WAS 116,000.

February 16, 2021 NHTSA ID NUMBER: 11396475
Components: UNKNOWN OR OTHER
NHTSA ID Number: 11396475
Incident Date February 10, 2021

                                                                  Page 74 of 75

  Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 74 of 75 PageID #: 145
Consumer Location MASHPEE, MA
Vehicle Identification Number KNMAT2MV6GP****
Summary of Complaint
CRASH:No
FIRE:No
INJURIES:0
DEATHS:0
NO CHECK ENGINE LIGHT AND TRANSMISSION WENT! CAR STOPPED DRIVING
COMING OFF THE HIGHWAY RAMP. LOW MILEAGE FREQUENT TUNE UPS AND
HAVE BEEN TOLD BY MULTIPLE FACILITIES THIS SHOULD NOT BE HAPPENING
TO MY CAR WHICH IS ONLY A 2016 I HAVE HAD IT FOR 3 YEARS, ONLY 116K
MILES. CAR JUST STOPPED DRIVING MID EXIT.




                                                                 Page 75 of 75

 Case 3:21-cv-00263 Document 1-1 Filed 03/26/21 Page 75 of 75 PageID #: 146
